

EMPLOYMENT AGREEMENT
This Employment Agreement (the “Agreement”) is entered into between Quanta
Services, Inc. (“Quanta”) and Paul C. Gregory (“Employee”) on this 12th day of
September 2017, but effective as of January 1, 2017 (the “Effective Date”).
I. RECITALS
As of the date of this Agreement, the Employer Group (as defined below) is
engaged primarily in the business of specialty contracting for customers in the
electric power, natural gas, oil, pipeline, renewable energies and
telecommunications industries, as well as for transportation, commercial and
industrial customers. As such, the Employer Group has developed and continues to
develop and use certain trade secrets and other Proprietary and Confidential
Information, as hereinafter defined. The Employer Group has spent a substantial
amount of time, effort and money, and will continue to do so in the future, to
develop or acquire such Proprietary and Confidential Information and promote and
increase its good will. Employer (as defined below) and Employee acknowledge and
agree that Proprietary and Confidential Information is an asset of particular
and immeasurable value to the Employer Group.
Pursuant to this Agreement, Employee shall be employed by Employer in a
confidential and fiduciary relationship and such Proprietary and Confidential
Information will necessarily be provided to, communicated to, or acquired by
Employee by virtue of his employment with Employer.
Based upon the above, Employer desires to retain the services of Employee on its
own behalf, as well as on the behalf of its subsidiaries and affiliated
companies and, in so doing, protect its Proprietary and Confidential Information
subject to the terms and conditions set forth herein.
II. DEFINITIONS
A.    For purposes of this Agreement, “Employer” shall mean Quanta or any other
affiliated entity that is determined to be the employer of Employee, and
“Employer Group” shall mean Quanta and its predecessors, designees, successors,
and past, present and future operating companies, divisions, subsidiaries and/or
affiliates.
B.    As used in this Agreement, “Proprietary and Confidential Information”
means any and all non-public information or data in any form or medium, tangible
or intangible, which has commercial value and which the Employer Group possesses
or to which the Employer Group has rights. Proprietary and Confidential
Information includes, by way of example and without limitation, information
concerning the Employer Group’s specific manner of doing business, including,
but not limited to, the processes, methods or techniques utilized by the
Employer Group, the Employer Group’s customers, marketing strategies and plans,
pricing information, sources of supply and material specifications, the Employer
Group’s computer programs, system documentation, special hardware, related
software development, and the Employer Group’s business models, manuals,
formulations, equipment, compositions, configurations, know-how, ideas,
improvements and inventions. Proprietary and Confidential Information also
includes information developed by Employee during his course of employment with
Employer or otherwise relating to Company-





--------------------------------------------------------------------------------




Related Inventions and Developments, as hereinafter defined, as well as other
information to which he may be given access to in connection with his
employment.
C.    As used in this Agreement, “Inventions and Developments” means any and all
inventions, developments, creative works and useful ideas of any description
whatsoever, whether or not patentable. Inventions and Developments include, by
way of example and without limitation, discoveries and improvements that consist
of or relate to any form of Proprietary and Confidential Information.
D.    As used in this Agreement, “Company-Related Inventions and Developments”
means all Inventions and Developments that: (a) relate at the time of conception
or development to the actual business of the Employer Group or to its actual
research and development or to business or research and development that is the
subject of active planning at the time; (b) result from or relate to any work
performed for Employer, whether or not during normal business hours; (c) are
developed on Employer’s time; or (d) are developed through the use of the
Employer Group’s Proprietary and Confidential Information, equipment, software,
or other facilities and resources.
E.    As used in this Agreement, “Competitive Business” means engineering,
procurement and construction services for comprehensive infrastructure needs in
the electric power and oil and gas industries, including specialty contracting
for customers, as applicable, in the electric power, natural gas, oil, pipeline,
renewable energies and telecommunications industries, as well as for
transportation, commercial and industrial customers, or with respect to any
period following the Date of Termination, customers in those industries serviced
by the Employer Group as of the Date of Termination, and any such other business
that is actively engaged in by the Employer Group as of the Date of Termination.
F.    For purposes of this Agreement, “make” or “made,” when used in relation to
Inventions and Developments, includes any one or any combination of:
(a) conception; (b) reduction to practice; or (c) development; and is without
regard to whether Employee is a sole or joint inventor.
G.    For purposes of this Agreement, “Change in Control” shall mean:
1.    Any person or entity, or more than one person or entity acting as a group,
other than a member of the Employer Group or an employee benefit plan of the
Employer Group, acquires directly or indirectly Beneficial Ownership (as defined
in Section 13(d) of the Securities Exchange Act of 1934, as amended) of any
Voting Security of Quanta and immediately after such acquisition such person,
entity or group is, directly or indirectly, the Beneficial Owner of Voting
Securities representing more than fifty percent (50%) of the total fair market
value or total voting power of all of the then-outstanding Voting Securities of
Quanta; or
2.    Any person or entity, or more than one person or entity acting as a group,
other than a member of the Employer Group or an employee benefit plan of the
Employer Group, acquires directly or indirectly, or has acquired during the
preceding twelve (12) months, Beneficial Ownership (as defined in Section 13(d)
of the Securities Exchange Act of 1934, as amended) of any Voting Security of
Quanta and immediately after such


2

--------------------------------------------------------------------------------




acquisition such person, entity or group is, directly or indirectly, the
Beneficial Owner of Voting Securities representing thirty percent (30%) or more
of the total voting power of all of the then-outstanding Voting Securities of
Quanta; or
3.    Individuals who, as of the date hereof, constitute the Board of Directors
of Quanta (the “Board”), and any new director whose election by the Board or
nomination for election by Quanta’s stockholders was approved by a vote of a
majority of the directors then still in office who were directors as of the date
hereof or whose election or nomination for election was previously so approved,
cease for any reason to constitute at least a majority of the members of the
Board within a 12-month period; or
4.    Any person or entity, or more than one person or entity acting as a group,
other than a member of the Employer Group or an employee benefit plan of the
Employer Group, acquires directly or indirectly, or has acquired during the
preceding twelve (12) -months, forty percent (40%) or more of the total gross
fair market value of assets of the Employer Group.
H.    For purposes of this Agreement, “Voting Security” means common stock or
other capital stock, including preferred stock, of the applicable entity
entitled generally to vote in the election of directors and preferred stock and
other equity securities (not including options, warrants or similar rights)
convertible into securities entitled generally to vote in the election of
directors (whether or not then convertible).
III. TERMS OF EMPLOYMENT
A.    Position and Duties. Employee is hereby employed by Employer as Chief
Strategy Officer and President – Oil and Gas Division. Employee shall have the
responsibilities, duties and authority commensurate with such position, each as
may be modified or prescribed from time to time by the Board, in its discretion,
in a manner consistent with such position.
1.    Employee shall faithfully adhere to, execute and fulfill the duties and
responsibilities assigned to him hereunder.
2.    Employee agrees to devote reasonable attention and time to the business
and affairs of Employer and, to the extent necessary, to discharge the
responsibilities assigned to Employee hereunder, to use Employee’s reasonable
best efforts to perform faithfully and efficiently such responsibilities.
3.    Employee shall not, during the term of his employment, be engaged in any
other business activity pursued for gain, profit or other pecuniary advantage if
such activity interferes with Employee’s duties and responsibilities to
Employer. The foregoing limitations shall not be construed as prohibiting
Employee from serving on corporate, civic or charitable boards or committees,
delivering lectures or fulfilling speaking engagements, teaching at educational
institutions, or making and managing personal investments, so long as such
activities do not significantly interfere with the performance of Employee’s
responsibilities to Employer as set forth in this Agreement.


3

--------------------------------------------------------------------------------




4.    In the performance of his duties, Employee shall use his best efforts to
adhere to the legal requirements codified in statutes, ordinances and
governmental regulations applicable to Employer.
B.    Term. The initial term of this Agreement shall begin on the Effective Date
and shall continue until December 31, 2019, unless terminated sooner pursuant to
the provisions of this Agreement (the “Initial Term”). At the expiration of the
Initial Term, unless terminated sooner pursuant to the provisions of this
Agreement, and each annual anniversary thereafter, the term of this Agreement
will be extended automatically for an additional one (1) year period (the
“Renewal Term”) unless either party notifies the other party in writing of its
or his intention not to renew this Agreement (the “Termination Notice”) not less
than three (3) months prior to the expiration of the Initial Term or of any
Renewal Term (the Initial Term and any Renewal Term are referred to collectively
as the “Term”).
1.    Termination upon Death. This Agreement and Employee’s employment hereunder
shall terminate as of the date of Employee’s death.
2.    Termination upon Disability. If Employee becomes Disabled as defined
herein, Employer may, by written notice to Employee, terminate this Agreement
and Employee’s employment hereunder. For purposes of this Agreement, “Disabled”
or “Disability” means, as determined in good faith by the Compensation Committee
of the Board (the “Committee”), that (i) Employee is unable to engage in any
substantial gainful activity by reason of a physical or mental impairment that
is expected to result in death or last twelve (12) months or more, or Employee
receives replacement income for three (3) months or more due to such physical or
mental impairment or (ii) such other definition that complies with the
definition of disability under Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”) and the regulations promulgated thereunder.
3.    Termination With or Without Cause. Employer may terminate this Agreement
and Employee’s employment hereunder for or without Cause by providing written
notice to Employee of its intention to do so. For purposes of this Agreement,
“Cause” shall mean:
a.    Employee’s gross negligence in the performance of, intentional
nonperformance of, or inattention to his material duties and responsibilities
hereunder, other than due to Employee’s mental or physical incapacity and
excluding poor or unsatisfactory results that arise from Employee’s good faith
effort;
b.    Employee’s willful dishonesty, fraud or willful misconduct with respect to
the business or affairs of Employer, other than of a de minimis nature;
c.    the willful or intentional violation by Employee of any of Employer’s
material policies or procedures that are applicable to Employee and of which
Employee has been made aware in writing in advance;


4

--------------------------------------------------------------------------------




d.    a conviction of, a plea of nolo contendere, a guilty plea, or confession
by Employee to, an act of fraud, misappropriation or embezzlement or any crime
punishable as a felony or any other crime that involves moral turpitude;
e.    Employee’s use of illegal substances or habitual drunkenness such that
Employee’s work performance is affected or such condition causes embarrassment
to the Employer; or
f.    the material breach by Employee of this Agreement.
For purposes of this Agreement, no act or failure to act on the part of Employee
shall be considered intentional or willful unless it is done, or omitted to be
done, by Employee without the reasonable, good faith belief that Employee’s act
or omission was in accordance with, or not contrary to, the duties and
responsibilities of Employee’s position. The unwillingness of Employee to accept
a diminution of his position, authorities or duties, a reduction in his total
compensation or benefits, or other action by or at request of the Employer in
respect of his position, authority, or responsibility that is contrary to this
Agreement, may not be considered by the Board to be a failure to perform or
misconduct by Employee. Notwithstanding the foregoing, Employee’s employment
shall not be deemed to have been terminated for Cause unless (1) a Notice of
Termination (as defined in Section III.C) is delivered to Employee no later than
ninety (90) days after the Board learns of the event which, taken together with
any relevant prior events, the Board deems to constitute Cause, (2) if such
Notice of Termination is based on Section III.B.3.a, Section III.B.3.c or
Section III.B.3.f and if the Board determines reasonably and in good faith that
such action or inaction is curable, Employee has been provided a period of
thirty (30) days after receipt of the Notice of Termination to cease the actions
or inactions or otherwise cure such damage, and Employee fails to do so, (3)
Employee has been given notice of, and Employee and Employee’s counsel have been
given the opportunity to be heard by the Board at, a meeting of the Board called
and held for purpose of considering whether Cause exists to terminate Employee
and (4) there shall have been delivered to Employee a resolution, duly adopted
by a vote of two-thirds of the entire Board at a meeting of the Board called and
held for purpose of considering whether Cause exists to terminate Employee,
finding that, in the good faith opinion of the Board, Employee has committed
Cause and specifying the particulars thereof.
4.    Termination With or Without Good Reason. Employee may terminate this
Agreement and his employment hereunder with or without Good Reason by providing
written notice to Employer of his intention to do so. For purposes of this
Agreement, “Good Reason” shall mean:
a.    the assignment to Employee of any duties inconsistent with Employee’s
position, authority, duties or responsibilities as Employer’s Chief Strategy
Officer and President – Oil and Gas Division, or any other action by Employer
that results in a diminution in Employee’s position, authority, duties or
responsibilities as Chief Strategy Officer and President – Oil and Gas Division


5

--------------------------------------------------------------------------------




(excluding for this purpose an isolated, insubstantial and inadvertent action
not taken in bad faith);
b.    any material breach of this Agreement by Employer, including any
requirement that Employee be based at any office or location that results in a
violation of Section III.E of this Agreement; or
c.    any failure by Employer to comply with any of the provisions of Article IV
of this Agreement.
Employee must provide written notice to Employer of the existence of the
condition(s) described in Section III.B.4.a through Section III.B.4.c above
within ninety (90) days of the initial existence, or if later, actual good faith
knowledge of the condition(s). Employer shall have thirty (30) days after such
notice is given during which to remedy the condition(s) to the extent that such
condition(s) is reasonably curable, and such occurrence shall not be deemed to
constitute Good Reason if such event or circumstance has been fully corrected by
Employer within the thirty (30) day cure period and Employee has been reasonably
compensated for monetary losses or damages resulting therefrom.
5.    Termination for Change in Control Good Reason. Employee may terminate this
Agreement and his employment hereunder for Change in Control Good Reason in the
twelve (12) months following a Change in Control by providing written notice to
Employer of his intention to do so. For purposes of this Agreement, “Change in
Control Good Reason” shall mean:
a.    the assignment to Employee of any duties inconsistent with Employee’s
position, authority, duties or responsibilities as Employer’s Chief Strategy
Officer and President – Oil and Gas Division, or any other action by Employer
that results in a diminution in Employee’s position, authority, duties or
responsibilities as Chief Strategy Officer and President – Oil and Gas Division
(excluding for this purpose an isolated, insubstantial and inadvertent action
not taken in bad faith);
b.    any material breach of this Agreement by Employer, including any
requirement that Employee be based at any office or location that results in a
violation of Section III.E of this Agreement;
c.    any failure by Employer to comply with any of the provisions of Article IV
of this Agreement;
d.    any failure by Employer to continue in effect any cash or stock-based
incentive or bonus plan, retirement plan, welfare benefit plan or other
compensation, retirement or benefit plan and policy, unless the aggregate value
(as computed by an independent employee benefits consultant selected by Employer
and reasonably acceptable to Employee or Employee’s legal representative) of all
such compensation, retirement or benefit plans and policies provided to Employee
is not


6

--------------------------------------------------------------------------------




materially less than their aggregate value as in effect at any time during the
one hundred twenty (120) day period immediately preceding a Change in Control
or, if more favorable to Employee, those provided generally at any time after
the Change in Control to other peer employees of Employer and its affiliated
companies; or
e.    in the event of a pending Change in Control, Employer and Employee have
not received written notice at least five (5) business days prior to the
anticipated closing date of the transaction giving rise to the Change in Control
from the successor to all or a substantial portion of the Employer Group’s
business and/or assets that such successor is willing as of the closing to
assume and agree to perform Employer’s obligations under this Agreement in the
same manner and to the same extent that Employer is hereby required to perform.
Employee must provide written notice to Employer of the existence of the
condition(s) described in Section III.B.5.a through Section III.B.5.e above
within ninety (90) days of the initial existence, or if later, actual good faith
knowledge of the condition(s). Employer shall have thirty (30) days after such
notice is given during which to remedy the condition(s) to the extent that such
condition(s) is reasonably curable, and such occurrence shall not be deemed to
constitute Change in Control Good Reason if such event or circumstance has been
fully corrected by Employer within the thirty (30) day cure period and Employee
has been reasonably compensated for monetary losses or damages resulting
therefrom.
6.    Termination for Retirement. Employee may voluntarily terminate his
employment with Employer at any time on or after April 1, 2019 (a “Retirement”)
upon prior notice as described in Section III.D; provided, however, that in no
event shall a termination be considered a Retirement if Employee is entitled to
severance benefits under Section IV.G.
C.    Notice of Termination. Any termination by Employer for Cause or Disability
or by Employee for Good Reason, for Change in Control Good Reason or for
Retirement shall be communicated by a Notice of Termination provided to the
other party pursuant to the provisions of Section IX.C of this Agreement. For
purposes of this Agreement, “Notice of Termination” means a written notice that:
(1) indicates the specific termination provision or provisions as set forth in
this Agreement relied upon by either Employer or Employee; (2) to the extent
applicable, sets forth in reasonable detail the facts and circumstances claimed
to provide the basis for termination under the provision or provisions of this
Agreement relied upon by either Employer or Employee and, as applicable, the
manner of cure; and (3) if the Date of Termination (as defined below) is other
than the date of receipt of such Notice of Termination, specifies the
termination date. The failure by either Employer or Employee to set forth in the
Notice of Termination any fact or circumstance that contributes to a showing of
Cause, Good Reason or Change in Control Good Reason shall not waive any right of
Employer or Employee or preclude Employer or Employee from asserting such fact
or circumstance in enforcing Employer’s or Employee’s rights or obligations
under this Agreement.
D.    Date of Termination. According to this Agreement, “Date of Termination”
shall mean: (1) if Employee’s employment is terminated for Cause or Disability,
the date of receipt of the Notice of Termination or any later date specified
therein or as required under this Agreement;


7

--------------------------------------------------------------------------------




(2) if Employee’s employment is terminated by Employee for Good Reason or Change
in Control Good Reason, no earlier than forty-five (45) days and no later than
sixty-five (65) days after the date of the Employer’s receipt of the Notice of
Termination; (3) if Employee’s employment is terminated by Employer other than
for Cause or Disability, the Date of Termination shall be thirty (30) days after
the date on which Employee receives notice from Employer of such termination;
(4) if Employee’s employment is terminated by reason of death, the Date of
Termination shall be the date of the death of Employee; or (5) if Employee
voluntarily terminates his employment, including for Retirement, the Date of
Termination shall be sixty (60) days after Employee delivers written notice of
his voluntary termination to Employer or such other date on which Employee and
Employer shall agree to be the Date of Termination.
E.    Place of Performance. Other than normal business travel consistent with
Employee’s duties, responsibilities and position, Employee shall carry out
Employee’s duties and responsibilities under this Agreement at Employer’s
headquarters in the Houston, Texas metropolitan area.
IV. COMPENSATION
A.    Annual Base Salary. Employer agrees to compensate and pay Employee, or to
cause Employee to be compensated and paid, an annual base salary of $850,000,
payable on a regular basis in accordance with Employer’s standard payroll
procedures but not less frequently than monthly. On at least an annual basis,
the Board or a duly constituted committee thereof will review Employee’s
performance and may make increases to Employee’s annual base salary if, in its
sole discretion, any such increase is warranted.
B.    Bonus. Employee shall participate in Employer’s annual bonus plan at a
level commensurate with Employee’s position. For calendar year 2017, Employee’s
annual incentive compensation will be based on the target opportunity and
methodology determined during the first and second calendar quarters of 2017 by
the Committee.
C.    Incentive, Savings and Retirement Plans. Employee shall be entitled to
participate in all incentive, savings and retirement plans, practices, policies
and programs generally applicable to other similarly situated officers of
Employer. For calendar year 2017, Employee’s long term incentive compensation
will be based on the target opportunity and methodology determined during the
first and second calendar quarters of 2017 by the Committee.
D.    Welfare Benefit Plans. Employee and Employee’s dependents shall receive
coverage under the welfare benefit plans, practices, policies and programs
provided by Employer including, but not limited to, medical, prescription,
dental, disability, employee life, group life, accidental death and travel
accident insurance plans and programs, generally applicable to other peer
employees of Employer, the terms and conditions of which shall be no less
favorable than those available to other similarly situated officers of Employer.
E.    Reimbursement of Expenses. Employer shall reimburse Employee or cause
Employee to be promptly reimbursed for all reasonable and necessary expenses
incurred by Employee in furtherance of the business and affairs of the Employer
Group including, but not limited to, all travel expenses and living expenses
while away from home on business or at the request of


8

--------------------------------------------------------------------------------




Employer or the Board. Such reimbursement shall be effected as soon as
reasonably practicable after such expenditures are made, against presentation of
signed, itemized expense reports in accordance with the travel and business
expense reimbursement policies of Employer as in effect from time to time. Such
reimbursement shall be made subject to the terms and conditions of the
Employer’s policy on the earlier of (i) the date specified in the Employer’s
policy or (ii) to the extent the reimbursement is taxable and subject to
Section 409A of the Code, no later than December 31 of the calendar year next
following the calendar year in which the expense was incurred.
F.    Severance Benefits upon Termination. Upon any termination of Employee’s
employment with Employer for any or no reason (including, without limitation, at
the end of the Term following a Termination Notice), Employee (or Employee’s
estate or beneficiary, as applicable, in the event of death) shall be entitled
to (i) Employee’s accrued but unpaid base salary through the Date of
Termination, (ii) any accrued vested benefits under Employer’s employee welfare
benefit plans and tax-qualified retirement plans in accordance with the terms of
those plans, as well as, to the extent applicable, the “Special Vesting” (as
defined below) benefits described in this Agreement; (iii) any earned but unpaid
bonus for a completed performance period, (iv) reimbursement of any reasonable
and necessary business expense incurred prior to the Date of Termination in
accordance with the policies of the Employer, and (v) any accrued vacation
through the Date of Termination if and to the extent payable in accordance with
the then-current policies of the Employer applicable to its executives,
(collectively, the “Accrued Amounts”). As set forth below, the following
obligations are imposed upon Employer upon termination of this Agreement;
provided, however, that to be entitled to such severance benefits, Employee will
be required to execute, and not revoke, a Confidential Severance Agreement and
Release provided by Employer as more fully described in Section IV.I below. All
references under this Section IV.F to “base salary” and any benefit calculated
based on “base salary” as it may have been increased under Section IV.A. and
will be determined without giving effect to any reduction in base salary by the
Employer which the Employee objected to by written notice to the Board at the
time of such reduction.
1.    Death. If Employee’s employment is terminated due to his death, Employee
shall not be entitled to any severance benefits under the terms of this
Agreement; provided, however, that if such termination occurs six (6) months or
more after the beginning of the annual incentive bonus year, Employee’s estate
shall be entitled to an annual incentive bonus for the year in which the
termination of employment occurs based on actual performance of the applicable
performance goals, prorated to reflect the period of Employee’s employment with
Employer during such annual incentive bonus year, paid at the same time that
annual incentive bonuses for the year in which Employee’s termination of
employment occurred are paid to active employees of Employer (a “Prorated
Bonus”).
2.    Disability. If Employee’s employment is terminated due to his Disability,
Employee shall be entitled to (a) a Prorated Bonus, provided that such
termination occurs six (6) months or more after the beginning of the annual
incentive bonus year, and (b) severance benefits equal to one (1) year of
Employee’s annual base salary. Subject to Employee’s compliance with the
requirements of Section IV.I below, the severance benefits shall be paid to
Employee or Employee’s representative, if applicable, in a lump-sum payment
within sixty (60) days of the Date of Termination.


9

--------------------------------------------------------------------------------




3.    Cause. If Employee’s employment is terminated for Cause, Employee shall
not be entitled to any benefits under Section IV.F of this Agreement other than
the Accrued Amounts.
4.    Without Cause or With Good Reason. If at any time during the Term
Employee’s employment is terminated by Employer without Cause or if Employee
resigns his employment with Good Reason (in each case, excluding such
termination that occurs within the twelve (12) months following a Change in
Control), Employee shall be entitled to the following:
a.    If the Date of Termination is prior to April 1, 2019, (i) provided that
such termination occurs six (6) months or more after the beginning of the annual
incentive bonus year, an annual incentive bonus for the year in which the
termination of employment occurs based on actual performance of the applicable
performance goals, without proration, paid on March 31st of the year following
the year in which the Date of Termination occurs or, if earlier, the date that
annual incentive bonuses for such year are paid to Employer’s other active
executive leadership team employees, (ii) severance benefits equal to two
(2) years of Employee’s annual base salary, and (iii) the Special Vesting
benefits as described in Section IV.F.8. Subject to Employee’s compliance with
the requirements of Section IV.I below, the severance benefit under clause (ii)
of this Section shall be paid to Employee in a lump-sum payment within sixty
(60) days of the Date of Termination.
b.    If the Date of Termination is on or after April 1, 2019, Employee’s
termination shall be deemed a Retirement, and Employee shall be entitled to the
benefits as described in Section IV.F.6.
In the event that Employee is entitled to receive severance benefits under
Section IV.G.1, Employee will not be entitled to receive benefits under this
Section IV.F other than the Accrued Amounts.
5.    Resignation by Employee Without Good Reason. If Employee resigns his
employment without Good Reason (other than due to Retirement), Employee shall
not be entitled to any severance benefits under the terms of this Agreement;
provided that if such resignation is due to Retirement, Employee shall be
entitled to the Special Vesting benefits as described in Section IV.F.8.
6.    Retirement. If Employee’s termination from Employer is due to Retirement,
Employee shall be entitled to the benefits provided in Section IV.F.6.a or
IV.F.6.b, as applicable.
a.    If Employee declines to enter into the Consulting Agreement (as defined
below), Employee shall not be entitled to any benefits under Section IV.F of
this Agreement, except that Employee shall be entitled to (i) the Accrued
Amounts and (ii) the Special Post-Termination Award Benefits as described in
Section IV.F.


10

--------------------------------------------------------------------------------




7.a. insofar (and only insofar) as such section addresses Employee’s annual
incentive bonus compensation.
b.    If Employee enters into the Consulting Agreement, Employee shall be
entitled to the Special Post-Termination Award Benefits as described in Section
IV.F.7 and the Special Vesting benefits as described in Section IV.F.8.
7.    Special Post-Termination Award Benefits. To the extent provided in Section
IV.F.6, Employee shall be entitled to incentive awards subsequent to the date of
termination of employment hereunder.
a.    For purposes of this Agreement, “Special Post-Termination Award Benefits”
shall consist of the following, as applicable:
(i)    If as of the Date of Termination Employer has not paid Employee’s annual
incentive bonus for the year prior to the year in which the Date of Termination
occurs, then Employee shall be entitled to payment of an annual incentive bonus,
without proration, with respect to the year prior to the year in which the Date
of Termination occurs based on actual performance results and paid on March 31st
of the year following the year in which the Date of Termination occurs or, if
earlier, the date when such bonuses are paid to Employer’s other active
executive leadership team employees. For the avoidance of doubt, this clause (i)
shall not result in duplication of benefits, such that if as of the Date of
Termination Employee has been paid an annual incentive bonus with respect to the
year prior to the year in which the Date of Termination occurs, clause (i) shall
not entitle Employee to an additional annual incentive bonus with respect to the
year prior to the year in which the Date of Termination occurs.
(ii)    If as of the Date of Termination Employer has not granted to Employee a
long-term incentive award for the year in which the Date of Termination occurs,
then on March 31st of the year in which the Date of Termination occurs or, if
earlier, the date in the year in which the Date of Termination occurs that
Employer grants long-term incentive awards to its other active executive
leadership team employees, Employee shall be entitled to the grant of a
long-term incentive award based on Employee’s long-term incentive target for the
year prior to the year in which the Date of Termination occurs, without
proration, consisting of 40% (or the then percentage applicable to members of
Employer’s executive leadership team) of immediately vested restricted stock
units, and 60% (or the then percentage applicable to members of Employer’s
executive leadership team) of three- (3-) year cliff vesting performance units.
For the avoidance of doubt, this clause (ii) shall not result in duplication of
benefits, such that if in the year in which the Date of Termination occurs
Employee has been granted a long-term incentive award prior to the Date of
Termination, clause (ii) shall not


11

--------------------------------------------------------------------------------




entitle Employee to the grant of an additional long-term incentive award in the
year in which the Date of Termination occurs.
(iii)    On March 31st of the year following the year in which the Date of
Termination occurs or, if earlier, the date in the year following the year in
which the Date of Termination occurs that Employer grants long-term incentive
awards to its other active executive leadership team employees, Employee shall
be entitled to the grant of a long-term incentive award based on the long-term
incentive target most recently determined prior to the Date of Termination by
Employer for Employee, prorated to reflect the period of Employee’s employment
with Employer during the Term in the year in which the Date of Termination
occurs, consisting of 40% (or the percentage then applicable to members of
Employer’s executive leadership team) of immediately vested restricted stock
units, and 60% (or the percentage then applicable to members of Employer’s
executive leadership team) of three- (3-) year cliff vesting performance units.
(iv)    On March 31st of the year following the year in which the Date of
Termination occurs or, if earlier, the date that annual incentive bonuses for
the year in which the Date of Termination occurs are paid to Employer’s other
active executive leadership team employees, Employee shall be entitled to
payment of an annual incentive bonus for the year in which the Date of
Termination occurs based on the target annual incentive bonus level most
recently determined prior to the Date of Termination by Employer for Employee,
the amount of which shall be determined with respect to actual performance
results and prorated to reflect the period of Employee’s employment with
Employer during the Term in the year in which the Date of Termination occurs.
b.    For purposes of this Agreement, the “Consulting Agreement” means a
consulting agreement between Employee and Employer on customary terms, including
without limitation, covenants consistent with those set forth in Article VI
hereof restricting competition and solicitation of employees, and pursuant to
which Employee shall provide consulting services to the Employer for not less
than fifteen (15) hours per month in exchange for an annual consulting fee of
$150,000 (at a rate of $834 per hour) for a term that shall expire no sooner
than the last day of the month in which the final vesting date of performance
units (or similar awards) granted to Employee is scheduled to occur (the
“Scheduled Expiration Date”). If Employee’s employment hereunder is terminated
(A) (i) by Employer without Cause at any time or (ii) by Employee with Good
Reason at any time, in each case, other than a termination described in Section
IV.G following a Change in Control, or (B) due to Retirement, Employer shall
deliver an execution copy of the Consulting Agreement, substantially in the form
attached hereto as Exhibit B, to Employee no later than thirty (30) days after
Employer’s delivery of a Notice of Termination to Employee or Employer’s receipt
of a Notice of Termination from Employee, as applicable.


12

--------------------------------------------------------------------------------




8.    Special Vesting Benefits. If (A) Employee’s employment hereunder is
(i) terminated by Employer without Cause at any time or (ii) terminated by
Employee with Good Reason at any time, in each case, other than a termination
described in Section IV.G following a Change in Control, or (B) Employee enters
into the Consulting Agreement effective as of Retirement, then, notwithstanding
anything to the contrary herein or in any equity-based plan or award agreement,
Employee shall be entitled to the following, defined as “Special Vesting,” with
respect to any time-vested restricted stock units (or similar awards) and three-
(3-) year cliff vesting performance units, whether outstanding as of the Date of
Termination or awarded subsequent to the Date of Termination:
a.    The vesting of all such time-vesting restricted stock units or similar
awards (specifically excluding three- (3-) year cliff-vesting performance units)
shall be automatically accelerated one hundred percent (100%) and any
restrictions thereon shall lapse, without regard to the satisfaction of any
associated performance conditions, provided, further, in compliance with Section
409A of the Code, all such restricted stock units or similar awards
(specifically excluding three- (3-) year cliff vesting performance units) held
by Employee shall be settled (or deferred in accordance with any applicable
pre-existing deferral elections under a plan of the Employer) on the earlier of
termination of employment (but only to the extent then vested, taking into
account any acceleration of vesting pursuant to this Section or any other
provision of this Agreement), or the Vesting Date (or such other similar term as
defined in the applicable unit or award agreement); and
b.    With regard to three- (3-) year cliff vesting performance units, such
units shall not be forfeited or terminated if Employee’s employment is
terminated as described in this Section IV.F.8 and Employee enters into the
Consulting Agreement. Moreover, Employee’s continuous service pursuant to the
Consulting Agreement shall count as continued employment or service with the
Company or an affiliate (without any prorata vesting due to Employee’s
termination of employment) under the three- (3-) year cliff-vesting performance
units and such units shall be settled (or deferred in accordance with any
applicable pre-existing deferral elections under a plan of the Employer) on the
date following the conclusion of the applicable Performance Period (as defined
in the applicable unit or award agreement(s)) subject to the Compensation
Committee’s formal certification of the achievement level of the Performance
Goals (as defined in the applicable unit or award agreement(s)), with the number
of shares earned being determined based on the Employee’s aggregated employment
and consulting service period and the extent the Performance Goals were achieved
by the Company.
G.    Severance Benefits upon Change in Control.
1.    Termination without Cause; Termination With Change in Control Good Reason;
Termination After Receipt of Termination Notice. In the event Employee is
terminated without Cause by Employer, Employee resigns his employment with
Change in Control Good Reason or Employee’s employment ends at the end of the
applicable Term


13

--------------------------------------------------------------------------------




after Employee’s receipt of a Termination Notice, in each case, provided that
such termination (or receipt of such Termination Notice) occurs within twelve
(12) months following a Change in Control, Employee shall be entitled to the
Accrued Amounts and the following:
a.    a lump-sum payment, due on the Date of Termination, of a sum equal to
three (3) times Employee’s base salary at the rate then in effect;
b.    provided that such termination occurs six (6) months or more after the
beginning of the annual incentive bonus year, a lump-sum payment, due on the
Date of Termination, equal to the target amount of the annual incentive bonus
for the year in which the termination of employment occurs, provided, however,
that such amount shall be reduced by any portion of such annual incentive bonus
to which Employee is entitled pursuant to the terms of any applicable annual
incentive bonus plan of the Employer Group or the transaction document with
respect to the Change in Control;
c.    a lump-sum payment, due on the Date of Termination, of a sum equal to
three (3) times the higher of (i) the highest annual cash bonus paid (or earned
if not yet paid) to Employee for the three (3) fiscal years preceding Employee’s
termination under Employer’s annual incentive bonus plan or a direct predecessor
thereto or replacement thereof or (ii) Employee’s target annual cash bonus
payable, including any bonus or portion thereof which has been earned but
deferred, under Employer’s annual incentive bonus plan or a direct predecessor
thereto or replacement thereof for the current fiscal year or, if such target
bonus has not yet been determined, for the most recently completed fiscal year;
and
d.    for a period of three (3) years following the Date of Termination
continuation of medical, dental and vision benefit coverage for Employee and
Employee’s dependents at least equal to those that would have been provided to
the same in accordance with the plans, programs, practices and policies
described in Section IV.D of this Agreement if Employee’s employment had not
been terminated or, if more favorable to Employee, as in effect generally at any
time thereafter with respect to other peers of Employee; provided, however, that
if Employee becomes reemployed with another employer and is eligible to receive
medical, dental or vision benefits under another employer provided plan, the
medical, dental and vision benefits described herein shall be secondary to those
provided under such other plan during such applicable period of eligibility;
provided that with respect to any group health plan, for the period of time
during which Employee would not be entitled (or would not, but for this
Agreement, be entitled) to continuation coverage under a group health plan of
the Company under Section 4980B of the Code if Employee elected such coverage
and paid the applicable premiums (generally, after 18 months), Employee shall
pay the full cost of the benefits as determined under the then current
continuation coverage practices of the Employer on a monthly basis, provided
that the Company shall reimburse Employee the amount of such costs on a regular,


14

--------------------------------------------------------------------------------




periodic basis within thirty (30) days after such reimbursable amounts are
incurred by Employee; provided that, before such reimbursement, Employee has
submitted or the Company possesses the applicable and appropriate evidence of
such expense(s).
In the event that Employee is entitled to receive severance benefits under this
Section IV.G.1, Employee will not be entitled to receive severance benefits
under Section IV.F. All references under this Section IV.G to “base salary” and
any benefit calculated based on “base salary” will be determined without giving
effect to any reduction in base salary by the Employer which the Employee
objected to by written notice to the Board at the time of such reduction.
2.    Limitation on Severance Benefits. Anything in this Agreement to the
contrary notwithstanding, in the event that it shall be determined (as herein
after provided) that any payment or distribution by Employer or any of its
affiliates to or for the benefit of Employee, whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise pursuant to or by reason of any other agreement, policy, plan,
program, or arrangement including, without limitation, any stock option,
restricted stock, stock appreciation right or similar right, or the lapse or
termination of any restriction on, or the vesting or exercisability of, any of
the foregoing (individually and collectively, a “Payment”), would be subject,
but for the application of this Section IV.G.2 to the excise tax imposed by
Section 4999 of the Code, or any successor provision thereto (hereinafter the
“Excise Tax”), by reason of being considered “contingent on a change in
ownership or control” of Employer, within the meaning of Section 280G(b)(2) of
the Code, or any successor provision thereto, then:
a.    if the After-Tax Payment Amount would be greater by reducing the amount of
the Payment otherwise payable to Employee to the minimum extent necessary (but
in no event less than zero) so that, after such reduction, no portion of the
Payment would be subject to the Excise Tax, then the Payment shall be so
reduced; but
b.    if the After-Tax Payment Amount would be greater without the reduction
then there shall be no reduction in the Payment.
As used in this Section IV.G.2, “After-Tax Payment Amount” means (i) the amount
of the Payment, less (ii) the amount of federal income taxes payable with
respect to the Payment calculated at the maximum marginal income tax rate for
each year in which the Payment shall be paid to Employee (based upon the rate in
effect for such year as set forth in the Code at the time of the Payment), less
(iii) the amount of the Excise Tax, if any, imposed upon the Payment. For
purposes of any reduction made under Section IV.G.2.a, the Payments that shall
be reduced shall be those that provide Employee the best economic benefit, and
to the extent any Payments are economically equivalent, each shall be reduced
pro rata. All determinations with respect to this Section IV.G.2 shall be made
by an independent nationally recognized certified public accounting firm at
Employer’s sole expense.


15

--------------------------------------------------------------------------------




H.    Compliance with Section 409A of the Code. The payments to be made under
this Agreement are intended to be exempt from or compliant with Section 409A of
the Code. Specifically, the severance payments and benefits under Section IV.F
and Section IV.G hereof are intended to be exempt from Section 409A of the Code
by compliance with the short-term deferral exemption as specified in 26 C.F.R.
Section 1.409A-1(b)(4) and/or the separation pay exemption as specified in 26
C.F.R. Section 1.409A-1(b)(9) or are intended to comply with Section 409A of the
Code including, but not limited to, as applicable, being paid upon disability
pursuant to 26 C.F.R. Section 1.409-3(i)(4), pursuant to change in control event
pursuant to 26 C.F.R. Section 1.409A-3(i)(5) or pursuant to a fixed schedule or
specified date pursuant to 26 C.F.R. Section 1.409A-3(a), the Special
Post-Termination Award Benefits under Section IV.F.7 and the Special Vesting
benefits under Section IV.F.8 are intended to be exempt from Section 409A of the
Code by compliance with the short-term deferral exemption as specified in 26
C.F.R. Section 1.409A-1(b)(4) or are intended to comply with Section 409A of the
Code, the continuation coverage provisions under Section IV.G.1.d. are intended
to be exempt from Section 409A of the Code by compliance with the medical
benefits exemption as specified in 26 C.F.R. Section 1.409A-1(b)(9)(v)(B) or are
intended to comply with Section 409A of the Code for periods after such
exemption no longer applies, and the provisions of this Agreement will be
administered, interpreted and construed accordingly. Notwithstanding the
foregoing, Employer makes no representation or warranty and shall have no
liability to Employee or any other person if any provisions of this Agreement
are determined to constitute deferred compensation subject to Section 409A of
the Code and do not satisfy an exemption from, or the conditions of,
Section 409A of the Code.
For all purposes of this Agreement, Employee shall be considered to have
terminated employment with Employer when Employee incurs a “separation from
service” with the Employer Group within the meaning of Section 409A(a)(2)(A)(i)
of the Code.
If the Committee determines that severance payments due under this Agreement on
account of termination of Employee’s employment constitute “deferred
compensation” subject to Section 409A of the Code, and that Employee is a
“specified employee” as defined in Section 409A(a)(2)(B)(i) of the Code and 26
C.F.R. Section 1.409A-1(i), then such severance payments shall commence on the
first to occur of the first payroll date (i) of the seventh month following the
month in which Employee’s termination occurs (with the first such payment being
a lump sum equal to the aggregate severance payments Employee would have
received during the prior six-month period if no such delay had been imposed) or
(ii) following the date of Employee’s death. For purposes of this Agreement,
whether Employee is a “specified employee” will be determined in accordance with
the written procedures adopted by the Committee which are incorporated by
reference herein.
Any reimbursements provided during one taxable year of Employee shall not affect
the expenses eligible for reimbursement in any other taxable year of Employee
(with the exception of applicable lifetime maximums applicable to medical
expenses or medical benefits described in Section 105(b) of the Code) and the
right to reimbursement under Section IV.G.1.d shall not be subject to
liquidation or exchange for another benefit or payment.
Except as would result in non-compliance with the requirements of Section 409A
of the Code, in the event of any amounts of deferred compensation that are
payable to Employee under


16

--------------------------------------------------------------------------------




this Agreement in a series of installment payments, Employee’s right to receive
such payments shall be treated as a right to receive a series of separate
payments.
All reimbursements and in-kind benefits provided under this Agreement shall be
made or provided in accordance with the requirements of Section 409A of the Code
and the regulations to the extent that such reimbursements or in-kind benefits
are not excepted from Section 409A of the Code, including where applicable, the
requirement that (i) any reimbursement is for expenses incurred during
Employee’s lifetime (or during a shorter period of time specified in the
Agreement); (ii) the amount of expenses eligible for reimbursement during the
calendar year may not affect the expenses eligible for reimbursement in any
other calendar year; (iii) the reimbursement of an eligible expense will be made
on or before the last day of the calendar year following the year in which the
expense is incurred; and (iv) the right to reimbursement is not subject to set
off or liquidation or exchange for any other benefit.
I.    Confidential Severance Agreement and Release. Notwithstanding any
provision herein to the contrary, if Employee has not delivered to Employer an
executed Confidential Severance Agreement and Release in a form mutually
agreeable to the parties (the “Release”), which shall effectuate a full and
complete release of claims against the Employer Group and its affiliates,
officers and directors (with reasonably customary carveouts, including for
outstanding equity and equity incentive awards, vested employee benefits, and
indemnification and insurance rights) and acknowledge the applicability of
continuing covenants under this Agreement, on or before the fiftieth (50th) day
after the Date of Termination, or if Employee revokes such executed Release
prior to the sixtieth (60th) day after the Date of Termination, Employee shall
forfeit all of the payments and benefits described in Section IV.F.2 or Section
IV.F.4.a, as applicable; provided, however, that Employee shall not forfeit such
amounts if Employer has not delivered to Employee the required form of Release
on or before the 25th day following the Date of Termination.
J.    Mitigation/Offset. Employee shall be under no obligation to seek other
employment or to otherwise mitigate the obligations of Employer under this
Agreement, and there shall be no offset against amounts or benefits due to
Employer under this Agreement or otherwise on account of any claim Employer may
have against Employee or any remuneration or other benefit earned or received by
Employee after the Date of Termination from any other source.
V. COMPANY-RELATED INVENTIONS AND DEVELOPMENTS
A.    Records of Inventions. Employee shall keep complete and current written
records of Inventions and Developments made during the course of his employment
with Employer and promptly disclose all such Inventions and Developments in
writing to Employer so that it may adequately determine its rights in such
Inventions and Developments. Employee shall supplement any such disclosure to
the extent Employer may request. If Employee has any doubt as to whether or not
to disclose any Inventions and Developments, Employee shall disclose the same to
Employer.
B.    Ownership of Inventions. All Company-Related Inventions and Developments
made by Employee during the term of his employment with Employer shall be the
sole and exclusive property of the applicable member(s) of the Employer Group.
Employee shall assign, and does hereby assign, his entire right, title and
interest in such Company-Related Inventions and


17

--------------------------------------------------------------------------------




Developments to the applicable member(s) of the Employer Group. Employer’s
ownership and the foregoing assignment shall apply, without limitation, to all
rights under the patent, copyright, and trade secret laws of any jurisdiction
relating to Company-Related Inventions and Developments. If Employee asserts any
property right in any Inventions and Developments made by Employee during the
term of his employment with Employer, Employee shall promptly notify Employer of
the same in writing.
C.    Cooperation with Employer. Employee shall assist and fully cooperate with
Employer in obtaining and maintaining the fullest measure of legal protection
which the Employer Group elects to obtain and maintain for Inventions and
Developments in which the Employer Group has a property right. Employee shall
execute any lawful document requested by Employer relating to obtaining and
maintaining legal protection for any said Inventions and Developments including,
but not limited to, executing applications, assignments, oaths, declarations and
affidavits. Employee shall make himself available for interviews, depositions
and testimony relating to any said Inventions and Developments. These
obligations shall survive the termination of Employee’s employment with
Employer, provided that Employer shall compensate Employee at a reasonable rate
after such termination for time actually spent by Employee at Employer’s
requests on such assistance. In the event Employer is unable for any reason
whatsoever to secure Employee’s signature to any document reasonably necessary
or appropriate for any of the foregoing purposes including, but not limited to,
renewals, extensions, continuations, divisions or continuations in part, in a
timely manner, Employee irrevocably designates and appoints Employer and its
duly authorized officers and agents as his agents and attorneys-in-fact to act
for Employee and on his behalf, but only for purposes of executing and filing
any such document and doing all other lawfully permitted acts to accomplish the
foregoing purposes with the same legal force and effect as if executed by
Employee.
D.    Pre-employment Inventions. Employee shall completely identify on Exhibit A
attached hereto, without disclosing any trade secret or other proprietary and
confidential information, all Inventions and Developments made by Employee prior
to his employment with Employer or prior to execution of this Agreement in which
Employee has an ownership interest and which is not the subject matter of an
issued patent or a printed publication at the time Employee executes this
Agreement.
E.    Disclosure of Inventions after Termination. Employee shall promptly and
completely disclose in writing to Employer’s law department all Company-Related
Inventions and Developments made by Employee during the one (1) year immediately
following Employee’s termination of employment, whether voluntarily or
involuntarily, for the purposes of determining Employer’s rights in each such
invention. It will be presumed that Company-Related Inventions and Developments
conceived by Employee which are reduced to practice within one (1) year after
termination of Employee’s employment, whether voluntary or involuntary, were
conceived during the term of Employee’s employment with Employer unless Employee
is able to establish a later conception date by clear and convincing evidence.


18

--------------------------------------------------------------------------------




VI. OBLIGATIONS RELATING TO PROPRIETARY
AND CONFIDENTIAL INFORMATION
A.    Obligations of Employer.
1.    Proprietary and Confidential Information. Employer shall provide Employee,
during his employment, with valuable Proprietary and Confidential Information
for the purpose of assisting Employee in the performance of his job requirements
and responsibilities with Employer. In addition, Employer shall provide to
Employee, during his employment, with the equipment, materials and facilities
necessary to assist Employee in the performance of his job requirements and
responsibilities with Employer. Notwithstanding the foregoing, nothing in this
Agreement prohibits or restricts the Employee from reporting possible violations
of law to any governmental authority or making other disclosures that are
protected under whistleblower provisions of applicable law.
2.    Training. Employer shall provide Employee with any and all specialized
training necessary to assist Employee in the performance of his job requirements
and responsibilities with Employer including, but not limited to, training
relating to the Employer Group’s cost structures, methods of operation, the
Employer Group’s products and marketing techniques, the Employer Group’s
business strategies, plans and models.
B.    Obligations of Employee.
1.    Nondisclosure of Proprietary and Confidential Information. Both during and
after the termination of employment, whether such termination is voluntary or
involuntary, Employee shall keep in confidence and trust all Proprietary and
Confidential Information. Both during and after the termination of employment,
whether such termination is voluntary or involuntary, Employee shall not use or
disclose Proprietary or Confidential Information without the written consent of
Employer, except as may be necessary in the ordinary course of performing his
duties to Employer.
2.    Return of Proprietary and Confidential Information. All documents and
tangible things (whether written or electronic) embodying or containing
Proprietary and Confidential Information are the Employer Group’s exclusive
property. Employee shall be provided with or given access to such Proprietary
and Confidential Information solely for performing his duties of employment with
Employer. Employee shall protect the confidentiality of their content and shall
return all such Proprietary and Confidential Information, including all copies,
facsimiles and specimens of them in any tangible or electronic forms in
Employee’s possession, custody or control to Employer before leaving the
employment of Employer for any reason, whether voluntary or involuntary. In
addition, Employee shall return all property of the Employer Group, including,
but not limited to, computers, peripheral electronic equipment, personal digital
assistants, cellular telephones, credit cards, keys, door cards, equipment,
books, manuals and journals before leaving the employment of Employer for any
reason, whether voluntary or involuntary.


19

--------------------------------------------------------------------------------




3.    Confidential Information from Previous Employment. Employee shall not
disclose or use during his employment with Employer any proprietary and
confidential information which Employee has acquired as a result of any previous
employment or under a contractual obligation of confidentiality before his
employment with Employer and, furthermore, Employee shall not bring to the
premises of Employer any copies or other tangible embodiments of any such
proprietary and confidential information.
4.    Conflict of Interest. Employee shall not engage in outside employment or
other activities in the course of which Employee would use or might be tempted
or induced to use Proprietary and Confidential Information in other than the
Employer Group’s own interest.
5.    Agreement Not to Compete/Solicit.
a.    Non-Compete. Employee agrees that during the Covenant Period (as defined
below), he shall not, without Employer’s written consent, directly or
indirectly, for himself or on behalf of or in conjunction with any other person,
persons, company, partnership, corporation or business venture of any nature:
(i)    engage, as an officer, director, shareholder, owner, partner, joint
venturer or in a managerial capacity, whether as an employee, independent
contractor, consultant, advisor or sales representative, in any Competitive
Business, within any country in which the Employer Group conducts business,
including any territory serviced by the Employer Group, or in which the Employer
Group is actively pursuing business opportunities or has definitive plans to
conduct business at any time during the Covenant Period (the “Territory”),
provided, however, that nothing herein shall prohibit an investment action made
by a third party without direction from Employee resulting in Employee’s passive
beneficial ownership of not more than 5% of any class of equity securities of a
private company in which private company’s activities Employee is not involved,
directly or indirectly; provided, further, that the foregoing shall not prohibit
Employee from being employed by or providing services to an entity that has a
division or business that competes with the Employer Group so long as Employee
is not employed by or providing services to such competing division or business;
(ii)    call upon any person or entity which is, at that time, or which has
been, within one (1) year prior to that time, a customer of the Employer Group,
or a prospective customer that has been actively solicited by the Employer
Group, within the Territory for the purpose of soliciting or selling products or
services in competition with the Employer Group; or
(iii)    call upon any prospective acquisition candidate, on Employee’s own
behalf or on behalf of any competitor, which candidate was, to Employee’s actual
knowledge after due inquiry, either called upon by the


20

--------------------------------------------------------------------------------




Employer Group or for which the Employer Group made an acquisition analysis for
the purpose of acquiring such entity.
b.    Non-Solicitation. Employee agrees that during the Covenant Period, he
shall not, without Employer’s written consent, employ, hire, solicit, induce or
identify for employment or attempt to employ, hire, solicit, induce or identify
for employment, directly or indirectly, any employee(s) of the Employer Group to
leave his or her employment and become an employee, consultant or representative
of any other entity including, but not limited to, Employee’s new employer, if
any. A general solicitation for employment that is not targeted to employees of
the Employer Group shall not be a violation of this Section VI.B.5.b.
c.    Publicly Traded Securities. The provisions of Section VI.B.5 of this
Agreement shall not prevent Employee from acquiring or holding publicly traded
stock or other public securities of a competing company, so long as Employee’s
ownership does not exceed two percent (2%) of the outstanding securities of such
company.
d.    Agreement to Inform Subsequent Employers. For a period of two (2) years
after the termination of Employee’s employment with Employer, whether voluntary
or involuntary, Employee agrees to inform each new employer, prior to accepting
employment, of the existence of this Agreement and provide that employer with a
copy of this Agreement.
e.    Reasonableness of Restrictions. Employee acknowledges that the
restrictions set forth in Section VI.B.5 of this Agreement are intended to
protect the Employer Group’s legitimate business interests and its Proprietary
and Confidential Information and established relationships and good will.
Employee acknowledges that the time, geographic and scope of activity
limitations set forth herein are reasonable and necessary to protect the
Employer Group’s legitimate business interests. However, if in any judicial
proceeding, a court shall refuse to enforce this Agreement as written, whether
because the time limitation is too long or because the restrictions contained
herein are more extensive (whether as to geographic area, scope of activity or
otherwise) than is necessary to protect the legitimate business interests of the
Employer Group, it is expressly understood and agreed between the parties hereto
that this Agreement is deemed modified to the extent necessary to permit this
Agreement to be enforced in any such proceedings.
f.    Ability to Obtain Other Employment. Employee acknowledges that (1) in the
event of the termination of his employment with Employer (whether voluntary or
involuntary), Employee’s knowledge, experience and capabilities are such that
Employee can obtain employment in business activities which are of a different
and non-competing nature than those performed in the course of his employment
with Employer or in the geographic areas outside of the Territory and (2) the
enforcement of a remedy hereunder including, but not limited to, injunctive
relief, will not prevent Employee from earning a reasonable livelihood.


21

--------------------------------------------------------------------------------




g.    Injunctive Relief. Employee acknowledges that compliance with Section VI.B
of this Agreement is necessary to protect the good will and other legitimate
business interests of the Employer Group and that a breach of any or all of
these provisions will give rise to irreparable and continuing injury to the
Employer Group that is not adequately compensable in monetary damages or at law.
Accordingly, Employee agrees that Employer, its successors and assigns, may
obtain injunctive relief against the breach or threatened breach of any or all
of these provisions, in addition to any other legal or equitable remedies which
may be available to the Employer Group at law or in equity or under this
Agreement. Because Employee further acknowledges that it would be difficult to
measure any damages caused to the Employer Group that might result from any
breach by Employee of any promises set forth in this Agreement, Employee agrees
that Employer shall be entitled to seek an injunction or other appropriate
equitable relief to restrain any such breach without showing or proving any
actual damage to the Employer Group, as well as to be relieved of any obligation
to provide further payment or benefits to Employee or Employee’s dependents.
h.    Other Remedies. If Employee is determined in a final, non-appealable
judgment by a court of competent jurisdiction or arbitrator, as the case may be
under this Agreement, to have materially violated and/or materially breached
this Agreement, Employer shall be entitled to recover only (i) its economic
losses caused by Employee, and (ii) no more than the compensation paid to or
realized by Employee under Article IV of this Agreement at any time during the
Term and in connection with a termination of employment, including, but not
limited to, base salary, annual bonuses, the value of long term incentive
compensation and any cash severance payments. This limitation on any recovery
against Employee shall include the amount of any costs awarded in Section
VI.B.5(i) below. In such a proceeding, neither Employer nor Employee shall have
the right to recover any exemplary or punitive damages.
i.    Costs. In the event of a lawsuit filed by Employer to enforce the
provisions contained in Article V or Article VI of this Agreement, a court of
competent jurisdiction may, in a final, non-appealable judgment, award the
prevailing party the recovery of its or his reasonable costs incurred in
conducting the proceeding including, but not limited to, reasonable attorneys’
fees and expenses. In the event of an arbitration to enforce any provisions
contained in this Agreement, the provisions of Article VIII shall apply.
j.    Covenant Period. For purposes of this Section VI.B.5, the Covenant Period
shall mean the period from and during the Term of this Agreement and ending on
the date that is the later of (i) two (2) years after Employee’s employment with
Employer terminates, whether voluntary or involuntary, or (ii) the termination
of the Consulting Agreement; provided, however, that if Employer terminates
Employee without Cause, Employee terminates with Good Reason or Employer
delivers to Employee a Termination Notice, as provided in Section III.B, then
the Covenant


22

--------------------------------------------------------------------------------




Period shall end on the date that is the later of (iii) one (1) year after the
Date of Termination or the date of receipt of such Termination Notice or (iv)
the termination of the Consulting Agreement.
6.    Nondisparagement. Employee acknowledges and agrees that both during and
after his employment with Employer, whether such termination is voluntary or
involuntary, Employee shall not disparage, denigrate or comment negatively upon,
either orally or in writing, the Employer Group or any of their respective
officers, directors, employees or representatives, to or in the presence of any
person or entity unless compelled to act by a valid subpoena or other legal
mandate; provided, however, if Employee receives such a valid subpoena or legal
mandate, he shall provide Employer with written notice of the same at least five
(5) business days prior to the date on which Employee is required to make the
disclosure. Employer agrees that during and after Employee’s employment with
Employer, Employer will not, and will direct members of the Board and Employer’s
executive officers not to, disparage, denigrate or comment negatively upon,
either orally or in writing, Employee in any respect or make any comments
concerning any aspect of Employee’s relationship with the Employer Group (other
than to confirm dates of service) or any conduct or events which precipitated
any termination of Employee’s employment with Employer, unless compelled to act
by a valid subpoena or other legal mandate.
7.    Exclusivity of Covenants. For purposes of clarity and without limiting
Section IX.G of this Agreement, Employee and Employer agree that the restrictive
covenants in Article V and Article VI of this Agreement supersede and replace in
their entirety any and all prior restrictive covenants applicable to Employee.
VII. WAIVER OF RIGHT TO JURY TRIAL
EMPLOYER AND EMPLOYEE HEREBY VOLUNTARILY, KNOWINGLY AND INTENTIONALLY WAIVE ANY
AND ALL RIGHTS TO TRIAL BY JURY TO ALL CLAIMS ARISING OUT OF OR RELATING TO THIS
AGREEMENT, AS WELL AS TO ALL CLAIMS ARISING OUT OF EMPLOYEE’S EMPLOYMENT WITH
EMPLOYER OR TERMINATION THEREFROM INCLUDING, BUT NOT LIMITED TO:
A.    Any and all claims and causes of action arising under contract, tort or
other common law including, without limitation, breach of contract, fraud,
estoppel, misrepresentation, express or implied duties of good faith and fair
dealing, wrongful discharge, discrimination, retaliation, harassment,
negligence, gross negligence, false imprisonment, assault and battery,
conspiracy, intentional or negligent infliction of emotional distress, slander,
libel, defamation and invasion of privacy;
B.    Any and all claims and causes of action arising under any federal, state
or local law, regulation or ordinance, including, without limitation, claims
arising under Title VII of the Civil Rights Act of 1964, the Age Discrimination
in Employment Act, the Americans with Disabilities Act, the Family and Medical
Leave Act, the Fair Labor Standards Act and all corresponding state laws; and


23

--------------------------------------------------------------------------------




C.    Any and all claims and causes of action for wages, employee benefits,
vacation pay, severance pay, pension or profit sharing benefits, health or
welfare benefits, bonus compensation, commissions, deferred compensation or
other remuneration, employment benefits or compensation, past or future loss of
pay or benefits or expenses.
VIII. ARBITRATION; CLAIMS
Except with respect to enforcement of Employer’s rights under Article V and
Article VI of this Agreement, Employee and Employer agree to submit exclusively
to final and binding arbitration any and all disputes or disagreements relating
to or concerning the interpretation, performance or subject matter of this
Agreement in accordance with the National Rules for the Resolution of Employment
Disputes of the American Arbitration Association (“AAA”) using a mutually
acceptable single arbitrator. In the event that the parties cannot agree on an
arbitrator, the parties shall submit the selection of the arbitrator to the AAA.
The arbitration will take place in Houston, Texas. Employee and Employer agree
that the decision of the arbitrator will be final and binding on both parties.
Arbitration shall be commenced by either party filing a demand for arbitration
with the AAA within 60 days after such dispute has arisen. The prevailing party
in a final and binding arbitration decision shall be entitled to recover from
the other party the arbitrator’s award and the reasonable costs and expenses
incurred by such prevailing party in connection therewith (including attorneys’
fees); provided, however, that any and all charges that may be made for the cost
of the arbitration and the fees of the arbitrator shall in all circumstances be
paid by Employer. Any court having jurisdiction may enter a judgment upon the
award rendered by the arbitrator.
Employer and Employee acknowledge and agree that this Agreement shall be
interpreted, governed by and construed in accordance with the laws of the State
of Texas, without regard to the conflict of laws principles or rules thereof.
Subject first to the requirement to seek arbitration, Employer and Employee
irrevocably and unconditionally agree that any legal suit, action or proceeding
arising out of or relating to this Agreement, as well as to all claims arising
out of Employee’s employment with Employer or termination therefrom, shall be
brought in either the Federal District Court for the Southern District of
Texas—Houston Division or in a judicial district court of Harris County, Texas
(hereinafter referred to as the “Texas Courts”). In that regard, Employer and
Employee waive, to the fullest extent allowed, any objection that Employer or
Employee may have to the venue of any such proceeding being brought in the Texas
Courts, and any claim that any such action or proceeding brought in the Texas
Courts has been brought in an inconvenient forum. In addition, Employer and
Employee irrevocably and unconditionally submit to the exclusive jurisdiction of
the Texas Courts in any such suit, action or proceeding. Employer and Employee
acknowledge and agree that a judgment in any suit, action or proceeding brought
in the Texas Courts shall be conclusive and binding on each and may be enforced
in any other courts to whose jurisdiction Employer or Employee is or may be
subject to, by suit upon such judgment.
In the event Employee obtains a final judgment in his favor by a court of
competent jurisdiction with respect to any dispute regarding Employer’s failure
to pay Employee on a timely basis the amounts to which he is entitled under this
Agreement or as a result of any other breach of this Agreement by Employer,
Employer shall pay all amounts and damages to which Employee


24

--------------------------------------------------------------------------------




may be entitled as a result of such breach, including interest thereon and all
reasonable legal fees and expense and other costs incurred by Employee to
enforce Employee’s rights hereunder.
IX. MISCELLANEOUS
A.    Publicity Release. By executing this Agreement, Employee forever gives the
Employer Group, its successors, assigns, licensees and any other designees, the
absolute right and permission, throughout the world: (1) to copyright (and to
renew and extend any copyright), use, reuse, publish and republish photographic
portraits and pictures, motion or still, of Employee, or in which Employee may
be included, in whole or in part, or composite or distorted character in any
form, whether heretofore taken or to be taken in the future, in conjunction with
Employee’s own or a fictitious name or title (which Employee now has or may have
in the future), or reproductions thereof, in color or otherwise, made through
any media at any place, for art, advertising, trade or any other purpose
whatsoever; and (2) to record, reproduce, amplify, simulate, “double” and/or
“dub” Employee’s voice and transmit the same by any mechanical or electronic
means, for any purpose whatsoever. Employee further consents to the use of any
printed matter giving Employee, or not giving Employee, a credit, in the sole
discretion of any of the aforementioned parties to whom this authorization and
release is given, in conjunction therewith. Employee waives any right he may
have to inspect and/or approve the finished product or the advertising copy or
printed matter that may be used in connection therewith, or the use to which it
may be applied.
B.    Withholding. Employer may withhold from any amounts payable under this
Agreement such federal, state, local, F.I.C.A., foreign or other taxes as shall
be required to be withheld pursuant to any applicable law or regulation.
C.    Notices. All notices, consents, requests, instructions, approvals and
other communications provided for in this Agreement shall be in writing and
shall be addressed as follows:
To Employer:    Quanta Services, Inc.        
2800 Post Oak Boulevard, Suite 2600
Houston, Texas 77056
Attention: General Counsel
    
To Employee:    Paul C. Gregory
2800 Post Oak Boulevard, Suite 2600
Houston, Texas 77056
Notice shall be deemed given and effective: (1) upon receipt, if delivered
personally; (2) three (3) days after it has been deposited in the U.S. mail,
addressed as required above, and sent via registered or certified mail, return
receipt requested, postage prepaid; or (3) the next business day after it has
been sent via a recognized overnight courier. Employer and/or Employee may
change the address for notice purposes by notifying the other of such change in
accordance with this Section IX.C.
D.    Severability. If any provision of this Agreement is held to be invalid,
inoperative or unenforceable for any reason, it shall be modified rather than
voided, if possible, in order to achieve


25

--------------------------------------------------------------------------------




the intent of the parties hereto to the maximum extent possible. In any event,
if any provision this Agreement is held to be invalid, inoperative or
unenforceable for any reason, the other provisions of this Agreement shall be
deemed valid and operative and, so far as is reasonable and possible, effect
shall be given to the intent manifested by the provision or provisions held
invalid or inoperative.
E.    Survival of Certain Obligations. The obligations of the parties set forth
in this Agreement that by their terms extend beyond or survive the termination
of this Agreement, whether voluntarily or involuntarily, will not be affected or
diminished in any way by the termination of this Agreement.
F.    Headings. The headings contained in this Agreement are for purposes of
reference and convenience only and are not intended in any way to describe,
interpret, define or limit the extent or intent of this Agreement.
G.    Entire Agreement. This Agreement supersedes any other agreements, written
or oral, between the Employer Group and Employee regarding the subject matter
hereof, and Employee has no oral representations, understandings or agreements
with the Employer Group or any of their respective officers, directors or
representatives covering the same subject matter as this Agreement. This written
Agreement is the final, complete and exclusive statement and expression of the
agreement between Employer and Employee and of all the terms of this Agreement.
This Agreement cannot be modified, varied, contradicted or supplement by
evidence of any prior or contemporaneous oral or written agreements. Nothing in
this Agreement supersedes any rights of Employee under any outstanding equity
incentive award, under any indemnification agreement or provision, or under any
insurance policy for directors’ or officers’ insurance or liability insurance.
H.    Amendment/Waiver. Neither this Agreement nor any term hereof may be
modified or amended except by written instrument signed by a duly authorized
officer of Employer and by Employee. No term of this Agreement may be waived
other than by written instrument signed by the party waiving the benefit of such
term. Any such waiver shall constitute a waiver only with respect to the
specific matter described in such written instrument and shall in no way impair
the rights of the party granting such waiver in any other respect or at any
other time. Neither the waiver by Employer or Employee of a breach of or a
default under any of the provisions of this Agreement, nor the failure by either
Employer or Employee, on one or more occasions, to enforce any of the provisions
of this Agreement or to exercise any right or privilege hereunder, shall be
construed as a waiver of any other breach or default of a similar nature, or as
a waiver of any such provisions, rights or privileges hereunder.
I.    Assignment. This Agreement is personal to the parties and neither party
may assign any rights or obligations under the same without the prior written
consent of the other; provided, however, that in the event of a sale of the
Employer Group’s business to a third party (whether by sale of all or a majority
of the Employer Group’s issued and outstanding equity securities, by a merger or
reorganization, or by a sale of all or substantially of the Employer Group’s
assets), then this Agreement may be assigned by Employer to such third party
purchaser without the prior written consent of Employee, provided that such
third party purchaser agrees to assume and abide by all of Employer’s
obligations set forth in this Agreement and provides written notice thereof to


26

--------------------------------------------------------------------------------




Employee. In the event of any such assignment, all references to “Quanta”
hereunder shall mean the assignee, and to the extent any entity becomes the
successor to Quanta, all obligations hereunder shall be the obligations of the
successor and “Quanta” mean the successor entity.
J.    Counterparts. This Agreement may be executed simultaneously in two (2) or
more counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above, but to be effective as of the Effective Date.


QUANTA SERVICES, INC.:






By:    /s/ Earl C. (Duke) Austin, Jr.        
Earl C. (Duke) Austin, Jr.
President, CEO and COO
    


EMPLOYEE:






/s/ Paul C. Gregory                
PAUL C. GREGORY






27

--------------------------------------------------------------------------------






EXHIBIT A


Pre-Employment Inventions




None








--------------------------------------------------------------------------------






EXHIBIT B


Form of Consulting Agreement











--------------------------------------------------------------------------------






CONSULTING AGREEMENT




This Consulting Agreement (this “Agreement”), is entered into on this ____ day
of _____________, _____, effective as of the ____ day of ________, _____ (the
“Effective Date”), by and between Paul C. Gregory, a U.S. citizen and resident
of the State of Texas (“Consultant”), and Quanta Services, Inc., a Delaware
corporation, including its associated companies, affiliates, subsidiaries,
officers, directors, managers, employees, shareholders, agents, attorneys,
representatives and assigns (collectively referred to herein as the “Company”).


WHEREAS, the Company provides specialty contracting services delivering
infrastructure solutions for the electric power, natural gas and pipeline, and
renewable energy industries, including the design, installation, repair and
maintenance of network infrastructure and related consulting engineering and
construction services;


WHEREAS, Consultant was previously employed as the Company’s Chief Strategy
Officer and President – Oil and Gas Division pursuant to that certain Employment
Agreement effective as of January 1, 2017 (the “Employment Agreement”), which
contemplates entering into a consulting agreement in certain situations;


WHEREAS, Consultant has certain skills, expertise and knowledge of business
matters useful to the Company;


WHEREAS, the Company has requested that Consultant provide the Company with
assistance and support with respect to various strategic, operational and
customer growth activities in the infrastructure services industry; and


WHEREAS, Consultant and the Company have agreed to a business arrangement as set
forth herein.


NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Consultant and the Company
agree as follows:


1.    Scope of Consulting Agreement and Services.


1.1.    Engagement. The Company hereby engages Consultant as an independent
contractor solely to perform for the Company the services as described in
Section 1.2, and Consultant hereby accepts such engagement. With respect to such
engagement, Consultant shall report Consultant’s activities on a regular basis
to the Chief Executive Officer of the Company or his or her designee.


1.2.    Nature and Performance of Services. During the Term (as defined in
Section 9.1) and at such times as the Company may reasonably request, Consultant
agrees to consult with, advise and assist the Company on such matters as the
Company may request with respect to various strategic, operational and customer
growth activities in the infrastructure services industry. In such capacity,
Consultant will perform such services and other duties hereunder in a
professional, workmanlike and expeditious manner and comply with the rules,
regulations and instructions of the Company. Consultant agrees to provide
consulting services for not less than fifteen (15) hours per month. In
consideration for such services, the Company will compensate Consultant as set
forth in Section 2.


B-1

--------------------------------------------------------------------------------





All services of Consultant provided to Company under this Agreement shall be
performed solely by Consultant, unless otherwise agreed to in writing by the
Company.


1.3.    Ability to Provide Services. Consultant represents and warrants that the
role as a Consultant for the Company as contemplated herein does not violate any
applicable law, and that Consultant will obtain and maintain any and all
permissions, approvals, qualifications, licenses, registrations and
authorizations required by any applicable law to serve in this capacity.
Consultant agrees to make all notices to and filings with any governmental
authority required for the due execution and performance of this Agreement.
Consultant represents that this engagement by the Company and the services
performed under this Agreement will not violate any obligations that Consultant
may have to any other party. Consultant acknowledges and agrees that the Company
shall be entitled in its discretion to disclose fully to any appropriate
governmental authorities the role of Consultant and its relationship to the
Company.


2.    Compensation.


2.1.    Fees. During the Term of this Agreement, the Company will pay the
Consultant for services performed pursuant to Section 1 above at an annual rate
of $150,000, which is $834 per hour (the “Fee”). The Fee represents the total
compensation to be paid to Consultant for such services, and Consultant will not
be entitled to, and the Company shall have no obligation to provide to
Consultant, any other form of remuneration or benefit of any kind whatsoever,
except as may be explicitly provided herein.


2.2.    Vesting of Equity. As contemplated pursuant to Section IV.F.8 of the
Employment Agreement, the period of Consultant’s service to the Company during
the Term of this Agreement shall be considered continued employment or service
with the Company for purposes of vesting with respect to any three- (3-) year
cliff vesting performance units (or similar awards) held by or granted to
Consultant at any time under an equity-based plan of the Company.


2.3.    Expenses. Consultant will be reimbursed by the Company for such
reasonable out-of-pocket costs and other expenses, including reasonable direct
travel expenses, actually incurred in the performance of Consultant’s services
hereunder. Consultant agrees to supply the Company with receipts and other
supporting documentation for any costs or expenses to be reimbursed.


2.4.    Payment. Consultant shall deliver to the Company no later than the 10th
day of each month an invoice for the costs and expenses incurred during the
preceding month that are reimbursable under Section 2 and outlining the services
performed and reimbursable costs and expenses incurred. Payment for each invoice
shall be made by the Company within 30 days of its receipt. Such payment of
reimbursable costs and expenses to Consultant will represent the full and final
payment for such services rendered by Consultant to the Company.


2.5.    Taxes. Consultant shall be responsible for any and all taxes, levies or
other liabilities (including services taxes) that may result from the Company’s
reimbursement of costs and expenses hereunder, and all payments to Consultant
may be made via direct deposit to Consultant’s bank account (pursuant to
electronic fund transfer instructions provided by Consultant), except as
otherwise mutually agreed by the parties hereto. Consultant further acknowledges
that Consultant is responsible for filing, withholding, reporting and paying all
applicable taxes associated with


B-2

--------------------------------------------------------------------------------





amounts paid by the Company to Consultant hereunder, including, without
limitation, any social security and unemployment taxes.


3.    Independent Contractor. As of the Effective Date, Consultant acknowledges
that Consultant is an independent contractor to the Company and is not an agent,
employee, partner or joint venturer of the Company. During the Term of this
Agreement, Consultant shall always act as an independent contractor, and nothing
herein shall be construed to create any agency, partnership, joint venture or
other cooperative relationship between the Company and Consultant or a
relationship of employer and employee between the Company and Consultant. As an
independent contractor, Consultant acknowledges that, except as provided in this
Agreement, during the Term of this Agreement Consultant shall not be entitled to
any of the benefits the Company affords its employees and that Consultant is not
eligible to participate in any of the Company’s employee benefit plans,
including, without limitation, pension plans, vacation pay, sick leave, health
or disability benefits, unemployment insurance benefits, retirement benefits,
restricted stock grants or other employee benefits of any kind. In addition, as
of the Effective Date Consultant shall not be treated as an employee of the
Company for purposes of any applicable laws, including, without limitation,
those pertaining to workers’ compensation, unemployment compensation and income
tax withholding.


4.    Consultant’s Authority. It is expressly agreed and understood that in no
event or circumstance shall this Agreement be construed to create or constitute
a mandate, power of attorney or agency. The authority and powers of Consultant
hereunder are strictly limited to those necessary for the performance of the
services hereunder. Consultant shall not have the right, power or authority to
bind or commit the Company in any way, manner or thing whatsoever, or represent
that it has any right to do so. In particular and notwithstanding anything to
the contrary herein, without the approval of the Company, Consultant shall not:
(a) make any representations or undertakings on behalf of the Company or its
affiliates, (b) represent Consultant as having authority to bind the Company or
its affiliates or to make decisions or conduct business on behalf of the Company
or its affiliates, (c) enter into or create any binding liability or obligation
on the Company or its affiliates, or (d) act as agent or other legal
representative of the Company, or (e) represent that Consultant is or otherwise
hold itself out as a joint venturer, member, manager, partner, shareholder,
director, officer, employee, or commercial agent of the Company or its
affiliates. Consultant shall be liable for, and indemnify and hold harmless the
Company and its affiliates from, any and all claims and liabilities resulting
from Consultant’s failure to strictly comply with the provisions of this Section
4.


5.    Trade Names. Consultant understands and agrees that the names Quanta,
Quanta Services and Quanta Services, Inc. are exclusively associated with and
are the property of the Company and its affiliates, and Consultant shall not,
whether before or after the date of termination, have any right to use such name
or any derivatives or variations thereof for any purposes whatsoever.


6.    Company-Related Inventions and Developments


6.1.    Definitions. As used in this Agreement, the following terms shall have
the assigned meanings:
a.
“Company Group” shall mean Quanta Services, Inc. and its predecessors,
designees, successors, and past, present and future operating companies,
divisions, subsidiaries and/or affiliates.



B-3

--------------------------------------------------------------------------------





b.
“Proprietary and Confidential Information” means any and all non-public
information or data in any form or medium, tangible or intangible, which has
commercial value and which the Company Group possesses or to which the Company
Group has rights. Proprietary and Confidential Information includes, by way of
example and without limitation, information concerning the Company Group’s
specific manner of doing business, including, but not limited to, the processes,
methods or techniques utilized by the Company Group, the Company Group’s
customers, marketing strategies and plans, pricing information, sources of
supply and material specifications, the Company Group’s computer programs,
system documentation, special hardware, related software development, and the
Company Group’s business models, manuals, formulations, equipment, compositions,
configurations, know-how, ideas, improvements and inventions. Proprietary and
Confidential Information also includes information developed by Consultant
during his course of employment with or service to the Company or otherwise
relating to Company-Related Inventions and Developments, as hereinafter defined,
as well as other information to which he may be given access to in connection
with his employment with or service to the Company.

c.
“Inventions and Developments” means any and all inventions, developments,
creative works and useful ideas of any description whatsoever, whether or not
patentable. Inventions and Developments include, by way of example and without
limitation, discoveries and improvements that consist of or relate to any form
of Proprietary and Confidential Information.

d.
“Company-Related Inventions and Developments” means all Inventions and
Developments that: (a) relate at the time of conception or development to the
actual business of the Company Group or to its actual research and development
or to business or research and development that is the subject of active
planning at the time; (b) result from or relate to any work performed for the
Company, whether or not during normal business hours; (c) are developed on the
Company’s time; or (d) are developed through the use of the Company Group’s
Proprietary and Confidential Information, equipment, software, or other
facilities and resources.

e.
“Competitive Business” means engineering, procurement and construction services
for comprehensive infrastructure needs in the electric power and oil and gas
industries, including specialty contracting for customers, as applicable, in the
electric power, natural gas, oil, pipeline, renewable energies and
telecommunications industries, as well as for transportation, commercial and
industrial customers, or with respect to any period following the Date of
Termination, customers in those industries serviced by the Company Group as of
the Date of Termination, and any such other business that is actively engaged in
by the Company Group as of the Date of Termination.

f.
“Make” or “made,” when used in relation to Inventions and Developments, includes
any one or any combination of: (a) conception; (b) reduction to practice; or (c)
development; and is without regard to whether Consultant is a sole or joint
inventor.



B-4

--------------------------------------------------------------------------------





6.2.    Records of Inventions. Consultant shall keep complete and current
written records of Inventions and Developments made during the course of his
provision of services to the Company and promptly disclose all such Inventions
and Developments in writing to the Company so that it may adequately determine
its rights in such Inventions and Developments. Consultant shall supplement any
such disclosure to the extent the Company may request. If Consultant has any
doubt as to whether or not to disclose any Inventions and Developments,
Consultant shall disclose the same to the Company.
6.3.    Ownership of Inventions. All Company-Related Inventions and Developments
made by Consultant during the Term shall be the sole and exclusive property of
the applicable member(s) of the Company Group. Consultant shall assign, and does
hereby assign, his entire right, title and interest in such Company-Related
Inventions and Developments to the applicable member(s) of the Company Group.
The Company’s ownership and the foregoing assignment shall apply, without
limitation, to all rights under the patent, copyright, and trade secret laws of
any jurisdiction relating to Company-Related Inventions and Developments. If
Consultant asserts any property right in any Inventions and Developments made by
Consultant during the Term, Consultant shall promptly notify the Company of the
same in writing.
6.4.    Cooperation with the Company. Consultant shall assist and fully
cooperate with the Company in obtaining and maintaining the fullest measure of
legal protection which the Company Group elects to obtain and maintain for
Inventions and Developments in which the Company Group has a property right.
Consultant shall execute any lawful document requested by the Company relating
to obtaining and maintaining legal protection for any said Inventions and
Developments including, but not limited to, executing applications, assignments,
oaths, declarations and affidavits. Consultant shall make himself available for
interviews, depositions and testimony relating to any said Inventions and
Developments. These obligations shall survive the termination of this Agreement,
provided that the Company shall compensate Consultant at a reasonable rate after
such termination for time actually spent by Consultant at the Company’s requests
on such assistance. In the event the Company is unable for any reason whatsoever
to secure Consultant’s signature to any document reasonably necessary or
appropriate for any of the foregoing purposes including, but not limited to,
renewals, extensions, continuations, divisions or continuations in part, in a
timely manner, Consultant irrevocably designates and appoints the Company and
its duly authorized officers and agents as his agents and attorneys-in-fact to
act for Consultant and on his behalf, but only for purposes of executing and
filing any such document and doing all other lawfully permitted acts to
accomplish the foregoing purposes with the same legal force and effect as if
executed by Consultant.
6.5.    Pre-engagement Inventions. Consultant shall completely identify on
Exhibit A attached hereto, without disclosing any trade secret or other
proprietary and confidential information, all Inventions and Developments made
by Consultant prior to execution of this Agreement in which Consultant has an
ownership interest and which is not the subject matter of an issued patent or a
printed publication at the time Consultant executes this Agreement.
6.6.    Disclosure of Inventions after Termination. Consultant shall promptly
and completely disclose in writing to the Company’s law department all
Company-Related Inventions and Developments made by Consultant during the one
(1) year immediately following the termination of Consultant’s service
relationship with the Company for the purposes of determining the Company’s
rights in each such invention. It will be presumed that Company-Related
Inventions and Developments conceived by Consultant which are reduced to
practice within one (1) year after termination of Consultant’s service
relationship with the Company were conceived during the Term unless Consultant
is able to establish a later conception date by clear and convincing evidence.


B-5

--------------------------------------------------------------------------------





7.    Obligations Relating to Proprietary and Confidential Information
7.1.    Obligations of the Company. The Company shall provide Consultant, during
the Term, with valuable Proprietary and Confidential Information for the purpose
of assisting Consultant in the performance of his services to the Company.
Notwithstanding the foregoing, nothing in this Agreement prohibits or restricts
the Consultant from reporting possible violations of law to any governmental
authority or making other disclosures that are protected under whistleblower
provisions of applicable law.
7.2.    Obligations of Consultant.
a.
Nondisclosure of Proprietary and Confidential Information. Both during and after
the Term, Consultant shall keep in confidence and trust all Proprietary and
Confidential Information. Both during and after the Term, Consultant shall not
use or disclose Proprietary or Confidential Information without the written
consent of the Company, except as may be necessary in the ordinary course of
performing his services for the Company.

b.
Return of Proprietary and Confidential Information. All documents and tangible
things (whether written or electronic) embodying or containing Proprietary and
Confidential Information are the Company Group’s exclusive property. Consultant
shall be provided with or given access to such Proprietary and Confidential
Information solely for performing his services for the Company. Consultant shall
protect the confidentiality of their content and shall return all such
Proprietary and Confidential Information, including all copies, facsimiles and
specimens of them in any tangible or electronic forms in Consultant’s
possession, custody or control to the Company before ceasing to perform services
for the Company. In addition, Consultant shall return all property of the
Company Group, including, but not limited to, computers, peripheral electronic
equipment, personal digital assistants, cellular telephones, credit cards, keys,
door cards, equipment, books, manuals and journals before ceasing to perform
services for the Company.

c.
Confidential Information from Previous Employment or Engagement. Consultant
shall not disclose or use during the Term any proprietary and confidential
information which Consultant has acquired as a result of any previous
engagement, employment or under a contractual obligation of confidentiality
before his employment with, or performance of services for, the Company and,
furthermore, Consultant shall not bring to the premises of the Company any
copies or other tangible embodiments of any such proprietary and confidential
information.

d.
Conflict of Interest. Consultant shall not engage in outside employment or other
activities in the course of which Consultant would use or might be tempted or
induced to use Proprietary and Confidential Information in other than the
Company Group’s own interest.

e.
Agreement Not to Compete/Solicit.

(i)    Non-Compete. Consultant agrees that during the Covenant Period (as
defined below), he shall not, without the Company’s written consent, directly


B-6

--------------------------------------------------------------------------------





or indirectly, for himself or on behalf of or in conjunction with any other
person, persons, company, partnership, corporation or business venture of any
nature:
(A)
engage, as an officer, director, shareholder, owner, partner, joint venturer or
in a managerial capacity, whether as an employee, independent contractor,
consultant, advisor or sales representative, in any Competitive Business, within
any country in which the Company Group conducts business, including any
territory serviced by the Company Group, or in which the Company Group is
actively pursuing business opportunities or has definitive plans to conduct
business at any time during the Covenant Period (the “Territory”), provided,
however, that nothing herein shall prohibit an investment action made by a third
party without direction from Consultant resulting in Consultant’s passive
beneficial ownership of not more than 5% of any class of equity securities of a
private company in which private company’s activities Consultant is not
involved, directly or indirectly; provided, further, that the foregoing shall
not prohibit Consultant from being employed by or providing services to an
entity that has a division or business that competes with the Company Group so
long as Consultant is not employed by or providing services to such competing
division or business;

(B)
call upon any person or entity which is, at that time, or which has been, within
one (1) year prior to that time, a customer of the Company Group, or a
prospective customer that has been actively solicited by the Company Group,
within the Territory for the purpose of soliciting or selling products or
services in competition with the Company Group; or

(C)
call upon any prospective acquisition candidate, on Consultant’s own behalf or
on behalf of any competitor, which candidate was, to Consultant’s actual
knowledge after due inquiry, either called upon by the Company Group or for
which the Company Group made an acquisition analysis for the purpose of
acquiring such entity.

(ii)    Non-Solicitation. Consultant agrees that during the Covenant Period, he
shall not, without the Company’s written consent, employ, hire, solicit, induce
or identify for employment or attempt to employ, hire, solicit, induce or
identify for employment, directly or indirectly, any employee(s) of the Company
Group to leave his or her employment and become an employee, consultant or
representative of any other entity including, but not limited to, Consultant’s
new employer, if any. A general solicitation for employment that is not targeted
to employees of the Company Group shall not be a violation of this Section
7.2(e)(ii).
(iii)    Publicly Traded Securities. The provisions of Section 7.2(e) of this
Agreement shall not prevent Consultant from acquiring or holding publicly traded
stock or other public securities of a competing company, so long as Consultant’s
ownership does not exceed two percent (2%) of the outstanding securities of such
company.


B-7

--------------------------------------------------------------------------------





(iv)    Agreement to Inform Subsequent the Employers. For a period of two
(2) years after the Effective Date, Consultant agrees to inform each new
employer, prior to accepting employment, of the existence of this Agreement and
provide that employer with a copy of this Agreement.
(v)    Reasonableness of Restrictions. Consultant acknowledges that the
restrictions set forth in Section 7.2(e) of this Agreement are intended to
protect the Company Group’s legitimate business interests and its Proprietary
and Confidential Information and established relationships and good will.
Consultant acknowledges that the time, geographic and scope of activity
limitations set forth herein are reasonable and necessary to protect the Company
Group’s legitimate business interests. However, if in any judicial proceeding, a
court shall refuse to enforce this Agreement as written, whether because the
time limitation is too long or because the restrictions contained herein are
more extensive (whether as to geographic area, scope of activity or otherwise)
than is necessary to protect the legitimate business interests of the Company
Group, it is expressly understood and agreed between the parties hereto that
this Agreement is deemed modified to the extent necessary to permit this
Agreement to be enforced in any such proceedings.
(vi)    Ability to Obtain Employment. Consultant acknowledges that
(1) Consultant’s knowledge, experience and capabilities are such that Consultant
can obtain employment in business activities which are of a different and
non-competing nature than those performed in the course of his employment and
service relationship with the Company or in the geographic areas outside of the
Territory and (2) the enforcement of a remedy hereunder including, but not
limited to, injunctive relief, will not prevent Consultant from earning a
reasonable livelihood.
(vii)    Injunctive Relief. Consultant acknowledges that compliance with
Section 7.2 of this Agreement is necessary to protect the good will and other
legitimate business interests of the Company Group and that a breach of any or
all of these provisions will give rise to irreparable and continuing injury to
the Company Group that is not adequately compensable in monetary damages or at
law. Accordingly, Consultant agrees that the Company, its successors and
assigns, may obtain injunctive relief against the breach or threatened breach of
any or all of these provisions, in addition to any other legal or equitable
remedies which may be available to the Company Group at law or in equity or
under this Agreement. Because Consultant further acknowledges that it would be
difficult to measure any damages caused to the Company Group that might result
from any breach by Consultant of any promises set forth in this Agreement,
Consultant agrees that the Company shall be entitled to seek an injunction or
other appropriate equitable relief to restrain any such breach without showing
or proving any actual damage to the Company Group, as well as to be relieved of
any obligation to provide further payment or benefits to Consultant or
Consultant’s dependents.
(viii)    Other Remedies. If Consultant is determined in a final, non-appealable
judgment by a court of competent jurisdiction or arbitrator, as the case may be
under this Agreement, to have materially violated and/or materially breached
this Agreement, the Company shall be entitled to recover only (a) its economic
losses caused by Consultant, and (b) no more than the compensation paid to or
realized by Consultant under this Agreement and the Employment Agreement, in


B-8

--------------------------------------------------------------------------------





each case, at any time during the Term of this Agreement or the “Term” of the
Employment Agreement and in connection with a termination of employment,
including, but not limited to, base salary, annual bonuses, the value of long
term incentive compensation and any cash severance payments. This limitation on
any recovery against Consultant shall include the amount of any costs awarded in
Section 7.2(e)(ix) below. In such a proceeding, neither the Company nor
Consultant shall have the right to recover any exemplary or punitive damages.
(ix)    Costs. In the event of a lawsuit filed by the Company to enforce the
provisions contained in Section 6 or Section 7 of this Agreement, a court of
competent jurisdiction may, in a final, non-appealable judgment, award the
prevailing party the recovery of its or his reasonable costs incurred in
conducting the proceeding including, but not limited to, reasonable attorneys’
fees and expenses. In the event of an arbitration to enforce any provisions
contained in this Agreement, the provisions of Section 12 shall apply.
(x)    Covenant Period. For purposes of this Section 7.2(e), the Covenant Period
shall mean the period from the Effective Date and ending on the date that is the
later of (i) the period stated in the Employment Agreement or (ii) the
termination of the Consulting Agreement.
f.
Nondisparagement. Consultant acknowledges and agrees that both during and after
his employment and service relationship with the Company, Consultant shall not
disparage, denigrate or comment negatively upon, either orally or in writing,
the Company Group or any of their respective officers, directors, employees or
representatives, to or in the presence of any person or entity unless compelled
to act by a valid subpoena or other legal mandate; provided, however, if
Consultant receives such a valid subpoena or legal mandate, he shall provide the
Company with written notice of the same at least five (5) business days prior to
the date on which Consultant is required to make the disclosure. The Company
agrees that during and after Consultant’s employment and service relationship
with the Company, the Company will not, and will direct members of the Board and
the Company’s executive officers not to, disparage, denigrate or comment
negatively upon, either orally or in writing, Consultant in any respect or make
any comments concerning any aspect of Consultant’s relationship with the Company
Group (other than to confirm dates of service) or any conduct or events which
precipitated any termination of Consultant’s employment or service relationship
with the Company, unless compelled to act by a valid subpoena or other legal
mandate.

g.
Exclusivity of Covenants. For purposes of clarity and without limiting Section
15 of this Agreement, Consultant and the Company agree that the restrictive
covenants in Section 6 and Section 7 of this Agreement supersede and replace in
their entirety any and all prior restrictive covenants applicable to Consultant.

8.    Compliance with Laws, Codes and Policies.


8.1.    Compliance with Laws and Business Ethics. Consultant agrees to also
comply with the provisions of all applicable laws, regulations or ordinances.
Consultant also hereby affirms that


B-9

--------------------------------------------------------------------------------





he has read, understands and shall comply with, as applicable, the Company’s
Code of Ethics and Business Conduct. The Company prohibits its consultants from
using their official position for personal financial gain, or from accepting any
personal advantage from anyone under circumstances that might reasonably be
interpreted as an attempt to influence the recipients in the conduct of their
official duties. Consultant shall not, under circumstances which might
reasonably be interpreted as an attempt to influence the recipients in the
conduct of their duties, extend any gratuity or special favor to employees of
the Company or any of its affiliates.


8.2.    Government Relationships. Consultant affirms that (a) he is not a
government official, government employee or current candidate nominated to be a
government official in any country and (b) Consultant has disclosed to the
Company that no government official or employee, or political organization or
candidate has any ownership interest, direct or indirect, in the contractual
relationship established by this Agreement.


8.3.    Bribery Prohibitions. Consultant affirms Consultant’s familiarity with
the United States Foreign Corrupt Practices Act (the “FCPA”), the OECD
Convention, and other applicable anti-bribery laws that make such payments
unlawful, and further agrees that all applicable laws shall apply to the
services hereunder. Consultant represents and warrants that no payments have
been made, and covenants and agrees that no payments will be made, directly or
indirectly to a government official or employee, or political organization or
candidate, or to any official or employee of a client or potential client of the
Company in connection with the services provided or to be provided under this
Agreement. Consultant understands and agrees that no part of the remuneration
paid or to be paid to Consultant or any agent, partner, employee or
representative of Consultant will be directly or indirectly paid to, or a
reimbursement for any payment to, a government official or employee, or
political organization or candidate, or to any official or employee of a client
or potential client of the Company, nor will Consultant participate in the
establishment of any secret or unrecorded fund, or in making any false or
fictitious entries in the books or records of any company or any other action or
activity that would cause the Company or any affiliate or subsidiary of the
Company to be in violation of any laws, including, but not limited to, the FCPA
or any international or national anti-bribery laws.


8.4.    Notice, Suspension and Termination. Notwithstanding any other term or
condition contained in this Agreement, it is further understood and agreed that
should the Company have any reason to believe that any money is being or has
been paid in a manner described in Section 8.3 above, the Company (a) shall
notify Consultant of such belief and provide Consultant with a description of
the basis for such belief, and (b) shall have the right, without liability to
the Company or any of its affiliates, to immediately suspend the payment of any
remuneration to Consultant to the extent the Company determines in good faith
that such suspension may be necessary to limit or avoid any claim for violation
of the FCPA, the OECD Convention, or any other applicable law. Consultant shall
have seven (7) days following the delivery of such notice to provide proof
satisfactory to the Company that money is not being and has not been paid in a
manner described in Section 8.3 above. If Consultant has not been able to
provide such proof to the Company within such time period, the Company shall
have the right to terminate this Agreement without any liability to Consultant.


8.5.    Audit Rights and Records. Consultant shall keep accurate records and
books of account showing all charges, disbursements and expenses made or
incurred by Consultant in the performance of the services hereunder. During the
Term of the Agreement and for a period of seven (7) years thereafter, upon
written notice by the Company to Consultant hereunder, the Company and its
affiliates shall have the right to audit at reasonable times Consultant’s books
and records relating


B-10

--------------------------------------------------------------------------------





to any transactions concerning the subject matter of this Agreement to ensure
compliance with applicable laws. Consultant shall maintain books and records of
any and all transactions pursuant or related to this Agreement in such form and
containing such information as shall be sufficient and appropriate to accurately
reflect such transactions. Furthermore, Consultant will provide to the Company
or its affiliates such documents or other evidence (whether written, oral or
otherwise) as the Company or its affiliates may request from time to time so
that the Company or its affiliates may determine and establish compliance with
the provisions of this Section 8, including individual certifications of
Consultant and his principals, employees, agents or other representatives (as
applicable) as may have worked on his behalf in connection with performance
under this Agreement, attesting to compliance with the foregoing.


8.6.    Certifications and Training. Consultant shall provide, as may be
periodically requested by the Company, any certification reasonably requested by
the Company that Consultant has read, understands and is abiding by the
Company’s policies regarding the FCPA and the Company’s Code of Ethics and
Business Conduct, and shall further provide any other certification reasonably
requested by the Company as to compliance matters. Consultant understands that
the Company may, from time to time, provide training on areas related to
compliance with laws and business ethics and conduct. Consultant hereby agrees
that Consultant shall make himself reasonably available for such training, and
shall certify compliance with, in writing, as may be requested by the Company
from time to time.


9.    Term and Termination.


9.1.    Term and Rights to Terminate. The term of this Agreement (the “Term”)
and Consultant’s engagement shall commence on the Effective Date and continue
until the earlier of (i) the last day of the month in which the final vesting
date of any three- (3-) year cliff vesting performance units (or similar awards)
held by Consultant is scheduled to occur or (ii) the date that this Agreement is
terminated by Consultant upon written notice of termination to the Company.


9.2.    Effects of Termination. Except as may otherwise be expressly provided
herein, upon the termination of this Agreement for any reason pursuant to
Section 9.1 above, (i) Consultant shall immediately discontinue the performance
of services on the date and to the extent specified in the notice, (ii)
Consultant will promptly return all property of the Company or its affiliates
which may be held in Consultant’s custody or trust, including but not limited
to, equipment/and or documents of any nature whatsoever, and Consultant will not
duplicate or cause to have duplicated any documents relating to the services
performed by Consultant under this Agreement, except as may be specifically
authorized in writing by the Company, (iii) Consultant shall promptly return all
Confidential Information as provided in Section 7.2(b), (iv) Consultant shall be
reimbursed for any actual costs incurred during the performance of services
hereunder up to the date of termination that have not been previously reimbursed
by the Company, but only to the extent such costs are necessary, reasonable and
verifiable and have been incurred by Consultant prior to or in connection with
discontinuing the work hereunder, specifically excluding unabsorbed overhead or
anticipatory profit, and (v) neither party hereto shall have any further
obligations to the other under this Agreement beyond any other rights or
obligations that have accrued hereunder prior to the date of termination.


9.3.    Survival. Any provision of this Agreement which is expressly or by
implication intended to survive the termination of this Agreement, including
Sections 5 through 21, shall survive and remain in effect after the termination
of this Agreement




B-11

--------------------------------------------------------------------------------





10.    Indemnification. Consultant shall indemnify, defend and hold harmless the
Company from and against any and all claims, actions, suits, inquiries,
investigations and proceedings, and any and all losses, liabilities, penalties,
damages, costs or expenses of any kind whatsoever incurred in connection with
such claims, actions, suits, inquiries, investigations and proceedings, based
upon or arising out of the gross negligence, fraud or willful misconduct of
Consultant, except to the extent caused by the gross negligence or willful
misconduct of the Company.


11.    Release. In exchange for the valuable consideration described in
Section 2, Consultant hereby releases the Company, the Company Group, and each
of their employees, officers, directors, stockholders, agents, affiliates,
subsidiaries, parent corporations, successors, legal representatives and
assigns, as well as each of the above entities’ past and present officers,
directors, employees, shareholders, members, trustees, joint ventures,
attorneys, partners, and anyone claiming through them (collectively, the
“Released Parties”), from any and all claims, actions, causes of action,
demands, rights, damages, costs, expenses, attorneys’ fees and compensation in
any form whatsoever, whether known or unknown, which Consultant now has or may
have, or which may hereafter accrue against any of the Released Parties on
account of or in any way growing out of Consultant’s prior employment with the
Company or the termination thereof or otherwise arising up to and including the
date Consultant signs this Agreement, including, but not limited to, claims for
wrongful discharge, breach of implied or express contracts, breach of an implied
covenant of good faith and fair dealing, tortious interference with contract or
prospective economic advantage, violation of public policy, intentional or
negligent infliction of emotional distress, negligent hiring/supervision,
defamation, fraud, or other wrongful conduct, including, specifically, any
claims arising out of any legal or contractual restriction on the Company’s
right to terminate its employees, claims for wages, bonuses, incentives,
employment benefits, and claims under Title VII of the Civil Rights Act of 1964,
the Civil Rights Act of 1991, the Americans with Disabilities Act, the Family
and Medical Leave Act, Consultant Retirement Income Security Act, the Worker
Adjustment and Retraining Notification Act, the Genetic Information
Non-Discrimination Act, or Employee Retirement Income Security Act of 1974, the
Equal Pay Act, the Fair Labor Standards Act, the Rehabilitation Act of 1973, the
Age Discrimination in Employment Act of 1967, and the Older Workers Benefit
Protection Act, all as amended, or any other provision of federal, state or
local statutory or common law or regulation.


Consultant and the Company agree and expressly acknowledge that this Agreement
includes a waiver and release of all claims which Consultant has or may have
under the Age Discrimination in Employment Act of 1967, as amended (“ADEA”).
Consultant specifically waives any and all claims against the Released Parties,
including claims which Consultant did not know or suspect to exist at the time
of executing the Agreement. Consultant understands the full nature, extent and
import of the preceding sentence, and understands that the Company would not
have agreed to provide the consideration described in Section 2 if the release
in this Agreement did not cover all claims for future damages, whether or not
those damages have manifested themselves, are known to the parties, and/or are
anticipated by the parties at the present time.
This release, however, does not waive any rights or claims that may arise after
the date Consultant signs this Agreement. Further, nothing will preclude
Consultant from (i) bringing a lawsuit or proceeding against the Company to
enforce the Company’s obligations under this Agreement or the Employment
Agreement or to challenge the enforceability of the release under the Older
Worker Benefit Protection Act, (ii) filing a complaint with, providing
information to, or testifying or otherwise assisting in any investigation or
proceeding brought by any state, federal or local regulatory or law enforcement
agency or legislative body, or (iii) filing any claims that are not permitted to
be waived or released under the Fair Labor Standards


B-12

--------------------------------------------------------------------------------





Act or other applicable law. However, Consultant waives the right to receive any
relief (legal or equitable) from the Company based on any charge, proceeding,
complaint, or lawsuit against the Company filed by Consultant or anyone else on
Consultant’s behalf, except for a claim to enforce the Company’s obligations
under this Agreement or the Employment Agreement.
Consultant further acknowledges and agrees that nothing in this Agreement
prohibits Consultant from reporting to any governmental authority information
concerning possible violations of law or regulation and that Consultant shall
not be held criminally or civilly liable under any federal or state trade secret
law for the disclosure of trade secret information in confidence to a government
official or to an attorney solely for the purpose of reporting or investigating
a suspected violation of law, and Consultant may use it in certain court
proceedings provided Consultant submits it under seal and consistent with 18
U.S.C. 1833. Nothing contained in this Agreement prohibits Consultant from
voluntarily or anonymously contacting governmental authorities regarding
possible violations of law or from recovering a whistleblower award. Consultant
will retain all rights and consideration provided in this Agreement regardless
of whether Consultant communicates with any governmental authorities, or if
Consultant receives a whistleblower award.
12.    Disputes. Except with respect to enforcement of the Company’s rights
under Section 6 and Section 7 of this Agreement, Consultant and the Company
agree to submit exclusively to final and binding arbitration any and all
disputes or disagreements relating to or concerning the interpretation,
performance or subject matter of this Agreement in accordance with the National
Rules of the American Arbitration Association (“AAA”) using a mutually
acceptable single arbitrator. In the event that the parties cannot agree on an
arbitrator, the parties shall submit the selection of the arbitrator to the AAA.
The arbitration will take place in Houston, Texas. Consultant and the Company
agree that the decision of the arbitrator will be final and binding on both
parties. Arbitration shall be commenced by either party filing a demand for
arbitration with the AAA within 60 days after such dispute has arisen. The
prevailing party in a final and binding arbitration decision shall be entitled
to recover from the other party the arbitrator’s award and the reasonable costs
and expenses incurred by such prevailing party in connection therewith
(including attorneys’ fees); provided, however, that any and all charges that
may be made for the cost of the arbitration and the fees of the arbitrator shall
in all circumstances be paid by the Company. Any court having jurisdiction may
enter a judgment upon the award rendered by the arbitrator.


Consultant and the Company acknowledge and agree that this Agreement shall be
interpreted, governed by and construed in accordance with the laws of the State
of Texas, without regard to the conflict of laws principles or rules thereof.
Subject first to the requirement to seek arbitration, Consultant and the Company
irrevocably and unconditionally agree that any legal suit, action or proceeding
arising out of or relating to this Agreement shall be brought in either the
Federal District Court for the Southern District of Texas—Houston Division or in
a judicial district court of Harris County, Texas (hereinafter referred to as
the “Texas Courts”). In that regard, Consultant and the Company waive, to the
fullest extent allowed, any objection that Consultant and the Company may have
to the venue of any such proceeding being brought in the Texas Courts, and any
claim that any such action or proceeding brought in the Texas Courts has been
brought in an inconvenient forum. In addition, Consultant and the Company
irrevocably and unconditionally submit to the exclusive jurisdiction of the
Texas Courts in any such suit, action or proceeding. Consultant and the Company
acknowledge and agree that a judgment in any suit, action or proceeding brought
in the Texas Courts shall be conclusive and binding on each and may be enforced
in any other courts to whose jurisdiction Consultant and the Company is or may
be subject to, by suit upon such judgment.
In the event Consultant obtains a final judgment in his favor by a court of
competent jurisdiction with respect to any dispute regarding the Company’s
failure to pay Consultant on a timely basis the amounts


B-13

--------------------------------------------------------------------------------





to which he is entitled under this Agreement or as a result of any other breach
of this Agreement by the Company, the Company shall pay all amounts and damages
to which Consultant may be entitled as a result of such breach, including
interest thereon and all reasonable legal fees and expense and other costs
incurred by Consultant to enforce Consultant’s rights hereunder.


13.    Notice. All notices, requests, demands, declarations and other
communications required hereunder or given pursuant hereto shall be in writing
and shall become effective (a) if given by facsimile, when transmitted and
receipt has been confirmed, (b) if given by courier or overnight delivery, when
delivered by such courier or overnight delivery carrier, or (c) if personally
delivered, when so delivered in person, addressed as follows:


(i)    If to Consultant:    (ii)    If to the Company:
Paul C. Gregory    Quanta Services, Inc.
2800 Post Oak Boulevard, Suite 2600    2800 Post Oak Blvd., Suite 2600
Houston, Texas 77056    Houston, Texas 77056
Attention: ___________________
Facsimile: ___________________


or at such other address as either party may from time to time designate for
itself by written notice to the other party.


14.    Assignment. The Company has chosen Consultant on the basis of
Consultant’s experience and qualifications, including Consultant’s reputation
for ethical business conduct and compliance with applicable laws. As such,
Consultant agrees not to assign any of its rights or obligations under this
Agreement, or delegate the performance of any of the duties hereunder, to any
person or entity.


15.    Entire Agreement; No Third Party Rights. This Agreement sets forth the
entire agreement between Consultant and the Company and fully supersedes and
replaces the Employment Agreement and any and all prior and contemporaneous
agreements or understandings, written or oral, between the Company and
Consultant pertaining to the subject matter of this Agreement. A person who is
not a party to this Agreement has no rights to enforce or to enjoy any of the
benefits of any term of this Agreement


16.    Heading and Captions. The heading and captions used in this Agreement are
for convenience of reference purposes only and are not intended to, and will in
no way, define, describe, interpret, limit, expand or otherwise affect the
extent of this Agreement or the meaning or construction of any provision of this
Agreement.


17.    Partial Invalidity. Should any provision of this Agreement be declared or
be determined by any court of competent jurisdiction to be illegal, invalid or
unenforceable, all remaining provisions of this Agreement shall otherwise remain
in full force and effect and be construed as if such illegal, invalid or
unenforceable provision had not been included herein.


18.    Waiver; Amendment. No term, provision or condition of this Agreement can
be waived, amended, supplemented or otherwise modified except in writing and
signed by the Company and Consultant,


B-14

--------------------------------------------------------------------------------





and then such waiver, amendment, supplement or other modification shall only be
effective in the specific instance and for the specific purpose for which given.


19.    No Waiver. No failure or delay by either party hereto in exercising any
right, power or privilege hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise or waiver thereof preclude any other or further
exercise thereof or the exercise of any right, power or privilege whatsoever
hereunder. The waiver by either party hereto of a breach of any of the
provisions of this Agreement shall not operate or be construed as a waiver of
any subsequent or simultaneous breach of the same or different provisions.


20.    Acknowledgment. The parties affirm that they have read this Agreement and
have had adequate time to consider the terms of the Agreement. Consultant and
the Company represent and acknowledge that in executing this Agreement they do
not rely upon and have not relied upon any representation or statement made by
any of the parties or by any of the parties’ agents, attorneys, employees or
representatives with regard to the subject matter, basis or effect of this
Agreement or otherwise, other than those specifically stated in this Agreement.


21.    Counterparts; Signatures. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original and all of which
together shall constitute one and the same instrument. It will not be necessary
in making proof of this Agreement or the terms of this Agreement to produce or
account for more than one such counterpart. Each party agrees that it will be
bound by its own facsimile or scanned signature and that it accepts the
facsimile or scanned signature of the other party to this Agreement.


22.    Consideration Period. Consultant is advised to consult an attorney before
signing this Agreement. Consultant agrees and acknowledges that Consultant has
carefully read this Agreement and fully understands all of its provisions, and
Consultant further agrees and acknowledges that Consultant has entered into this
Agreement freely, knowingly, and voluntarily. Consultant acknowledges that
Consultant has been provided twenty-one (21) days since Consultant received this
Agreement to decide whether or not to sign this Agreement. Consultant must
return the signed Agreement to the Company at the address provided in Section
13, Attention: [_______], on or before the end of the twenty-one (21) day
period. Any questions may be directed to [_______], at [phone number] or [email
address].


23.    Revocation Period. Consultant will have the right to revoke the waiver
and release of claims under the ADEA during the first seven (7) days after
signing this Agreement. Therefore, this Agreement shall not become effective or
enforceable until the revocation period has expired without Consultant having
revoked this Agreement (the “Release Effective Date”). In order to revoke this
Agreement, Consultant must submit written notice of revocation to the Company at
the address provided in Section 13, Attention: [_______], such that notice is
received by the Company before the expiration of the seven (7) day revocation
period. If the Agreement is revoked, or if the Release Effective Date is not
prior to the Effective Date, Consultant will not receive payment or benefits
under this Agreement or certain benefits under the Employment Agreement.




IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.






B-15

--------------------------------------------------------------------------------





QUANTA SERVICES, INC.    CONSULTANT:






By: ______________________________    _____________________________________
[Name]    Name:                        
[Title]






Active 36120394.6




B-16